
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.19


OFFICE LEASE

for
Scottsdale Technology Center
14455, 14555, 14505 North Hayden Road
Scottsdale, Arizona 85260

IDS LIFE INSURANCE COMPANY
A MINNESOTA CORPORATION

Landlord

and

RYLAND MORTGAGE COMPANY
AN OHIO CORPORATION

Dated
March 18, 1999


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  PAGE

--------------------------------------------------------------------------------

ARTICLE 1.   BASIC LEASE INFORMATION   3 ARTICLE 2.   AGREEMENT   5 ARTICLE 3.  
TERM, DELIVERY & ACCEPTANCE OF PREMISES   5 ARTICLE 4.   MONTHLY RENT, RENTAL
ADJUSTMENT & CONVERSION   6 ARTICLE 5.   OPERATING EXPENSES   7 ARTICLE 6.  
INSURANCE   9 ARTICLE 7.   USE   10 ARTICLE 8.   REQUIREMENTS OF LAW; FIRE
INSURANCE   10 ARTICLE 9.   ASSIGNMENTS AND SUBLETTING   12 ARTICLE 10.   RULES
AND REGULATIONS   15 ARTICLE 11.   COMMON AREAS   15 ARTICLE 12.   LANDLORD'S
SERVICES   16 ARTICLE 13.   TENANT'S CARE OF THE PREMISES   17 ARTICLE 14.  
ELECTRICAL SERVICES   17 ARTICLE 15.   ALTERATIONS   17 ARTICLE 16.   MECHANICS'
LIEN   18 ARTICLE 17.   END OF TERM   19 ARTICLE 18.   EMINENT DOMAIN   19
ARTICLE 19.   DAMAGE AND DESTRUCTION   19 ARTICLE 20.   SUBORDINATION   20
ARTICLE 21.   ENTRY BY LANDLORD   21 ARTICLE 22.   INDEMNIFICATION, WAIVER AND
RELEASE   22 ARTICLE 23.   SECURITY DEPOSIT   22 ARTICLE 24.   QUIET ENJOYMENT  
22 ARTICLE 25.   EFFECT OF SALE   22 ARTICLE 26.   DEFAULT   23 ARTICLE 27.  
PARKING   25 ARTICLE 28.   MISCELLANEOUS   26

2

--------------------------------------------------------------------------------



OFFICE LEASE

        THIS OFFICE LEASE (the "Lease") is entered into by Landlord and Tenant
as described in the following Basic Lease Information as of the Date which is
set forth for reference only in the following Basic Lease Information.

        Landlord and Tenant agree:

ARTICLE 1.    BASIC LEASE INFORMATION    

        THE FOLLOWING BASIC LEASE INFORMATION IS A PART OF THIS LEASE, BUT DOES
NOT CONSTITUTE THE ENTIRE LEASE. TENANT ACKNOWLEDGES THAT IT HAS READ ALL OF THE
PROVISIONS CONTAINED IN THE ENTIRE LEASE AND ALL EXHIBITS WHICH ARE A PART
THEREOF AND AGREES THAT THIS LEASE, INCLUDING THE BASIC LEASE INFORMATION AND
ALL EXHIBITS, REFLECTS THE ENTIRE UNDERSTANDING AND REASONABLE EXPECTATIONS OF
LANDLORD AND TENANT REGARDING THE PREMISES. TENANT ALSO ACKNOWLEDGES THAT IT HAS
HAD THE OPPORTUNITY TO REVIEW THIS LEASE PRIOR TO EXECUTION WITH LEGAL COUNSEL
AND SUCH OTHER ADVISORS AS TENANT DEEMS APPROPRIATE.

        In addition to the terms which are defined elsewhere in this Lease, the
following defined terms are used in this Lease:

  (a) Date:   March 18, 1999
 
(b)
Landlord:
 
IDS Life Insurance Company, a Minnesota Corporation
c/o Wessex Service Company, 2828 North Central Avenue, Suite #770
Phoenix, Arizona 85004
 
(c)
Tenant:
 
Ryland Mortgage Company, an Ohio Corporation
 
(d)
Building Address:
 
14555 North Hayden Road
Suite 100
Scottsdale, Arizona 85260
 
(e)
Premises:
 
Suite #100
 
(f)
Parking Charge:
 
Free per covered reserved additional parking space per month, subject to the
provisions specified in Article 27, below.
 
(g)
Parking Spaces:
 
Tenant shall have Fourteen (14) covered reserved parking spaces at no charge to
Tenant for the entire lease term and including any option period which may be
exercised, according to Article 27, below. Additionally, Tenant shall have 40
uncovered reserved parking space's marked "Ryland" in front of the suite at the
North Entrance. Plus open parking for an additional 56 cars for a total of 110
parking spaces for tenant's use.
 
(h)
Term:
 
Five (5) years, beginning on the Commencement Date and expiring on the
Expiration Date.
 
(i)
Commencement Date:
 
May 15, 1999, or as extended pursuant to Section 3.3, below.
 
(j)
Expiration Date:
 
May 31, 2004 or as extended pursuant to Section 3.3, below.
 
(k)
Monthly Base Rent:
 
5/15/99 - 5/31/99 = $11,462.50 per month ($17.50psf)*
6/1/99 - 5/31/01 = $22,925.00 per month ($17.50psf)*
6/1/01 - 5/31/04 = $23,580.00 per month ($18.00psf)*
*plus additional charges as provided for in lease.          


3

--------------------------------------------------------------------------------




 
 
(i) Deleted.
 
 
(ii) The Monthly Rent is subject to adjustment pursuant to Article 5 below.
 
 
(iii) Rent: The monthly rent and additional rent.

(l)Additional Rent:    Increased expenses over Base Year: Actual 2000 Operating
Expenses

(m)Additional Rent—Taxes:    Any amounts which this Lease requires Tenant to pay
in addition to Monthly Base Rent, including without limitation all state and
local transaction privilege taxes imposed on Landlord or Tenant as a result of
amounts payable hereunder.

(n)Rentable Area of the Premises:    approximately 15,720 rentable square feet
(rentable and usable are the same)

(o)Rentable Area of the Office Building:    152,006 square feet.

(p)Security Deposit:    Waived.

(q)Broker:    Jamie Drinkwater Realty & Mark Linsalata of Lee & Associates

(r)Prepaid (1st) Month's Rent:    $0.00

(s)Office Building:    Scottsdale Technology Center consisting of three
(3) office buildings.


  (t)   Land:   The land on which the Office Building is located and which is
more particularly described on Exhibit "B" to this Lease.
 
(u)
 
Project:
 
The development consisting of the Land and all improvements built on the Land
including without limitation the Building, parking lot, parking structure, if
any, walkways, driveways, fences, and landscaping.

(v)Landlord's Address:

IDS Life Insurance Company,
a Minnesota Corporation
c/o Wessex Service Company
2828 North Central Avenue, Suite #770
Phoenix, Arizona 85004

and

(w)Tenant's Address:

Ryland Mortgage Company
Scottsdale Technology Center
14555 North Hayden Road
Suite # 100
Scottsdale, Arizona 85260

(x)Prime Rate:    The rate of interest from time to time announced by Bank One,
or any successor to it, as its prime rate. If Bank One or any successor to it
ceases to announce its prime rate, the Prime Rate will be a comparable interest
rate designated by Landlord which replaces the Prime Rate.

If any other provision of this Lease contradicts any definition of this Article,
the other provision will prevail.

4

--------------------------------------------------------------------------------




The following exhibits are attached to this Lease and are made parts of this
Lease:

EXHIBIT "A"—The Premises
EXHIBIT "B"—Legal Description of the Land
EXHIBIT "C"—Work Letter
EXHIBIT "D"—Rules and Regulations

ARTICLE 2.    AGREEMENT    

Landlord leases the Premises to Tenant, and Tenant leases the Premises from
Landlord, according to this Lease.

ARTICLE 3.    TERM DELIVERY AND ACCEPTANCE OF PREMISES    

3.1    General.    The duration of this Lease will be the Term. The Term will
commence on the Commencement Date and will expire on the Expiration Date.

3.2    Delivery of Possession.    Landlord will construct or install in the
Premises the improvements to be constructed or installed by Landlord according
to the Work Letter attached to this Lease as Exhibit "C" (the "Work Letter").
Landlord will be deemed to have delivered possession of the Premises to Tenant
ten (10) days after the date when Landlord has given Tenant notice that the
improvements will be substantially completed within ten (10) days of the date of
such notice, subject to only the completion of Landlord's "punch list" items
which do not materially interfere with Tenant's use and enjoyment of the
Premises.

3.3    Failure to Deliver Possession.    If, for any reason, Landlord cannot
deliver possession of the Premises to Tenant on the Commencement Date:

(a)This Lease will not be void or voidable:

(b)Landlord will not be liable to Tenant for any resultant loss or damage; and

(c)If delivery of possession of the Premises to Tenant on the Commencement Date
is delayed by Landlord, (i) Rent will be waived for the period between the
original Commencement Date and the date on which Landlord delivers possession of
the Premises to Tenant, (ii) the original Commencement Date and Expiration Date
will be extended automatically one day for each day of delay after the original
Commencement Date and before delivery of possession, and (iii) Landlord and
Tenant will execute a certificate of the new Commencement Date and Expiration
Date promptly after delivery of possession.

(d)not withstanding the foregoing, should Landlord be unable to deliver
possession of the Premises by May 15, 1999, Tenant may terminate this Lease
without penalty.

3.4    Early Entry.    If Tenant is permitted entry to the Premises prior to the
Commencement Date for the purpose of installing fixtures or any other purpose
permitted by Landlord, such early entry will be at Tenant's sole risk and
subject to all the terms and provisions of this Lease as though the Commencement
Date had occurred, except for the payment of Monthly Rent which will commence on
the Commencement Date. Tenant, its agents or employees, will not interfere with
or delay Landlord's completion of construction of the improvements. All rights
of Tenant under this Section 3.4 will be subject to the requirements of all
applicable building codes and zoning requirements so as not to interfere with
Landlord's obtaining a certificate of occupancy for the Premises. Landlord has
the right to impose such additional conditions on Tenant's early entry as
Landlord, in its sole but reasonable discretion, deems appropriate, and will
further have the right to require that Tenant execute an early entry agreement
containing such conditions prior to Tenant's early entry.

3.5    Condition of the Premises.    Prior to the Commencement Date, Tenant will
conduct a walk-through inspection of the Premises with Landlord and prepare a
punch-list of items needing additional work by Landlord. Other than the items
specified in the punch-list, by taking possession of the Premises, Tenant

5

--------------------------------------------------------------------------------




will be deemed to have accepted the Premises in their condition on the date of
delivery of possession. The punch-list will not include any damage to the
Premises caused by Tenant's move-in or early access, if permitted. Damage caused
by Tenant will be repaired or corrected by Landlord, at Tenant's expense. Tenant
acknowledges that neither Landlord nor its agents or employees have made any
representations or warranties as to the suitability or fitness of the Premises
for the conduct of Tenant's business or for any other purpose, nor has Landlord
or its agents or employees agreed to undertake any alterations or construct any
Tenant improvements to the Premises except as expressly provided in this Lease
and the Work Letter. If Tenant fails to submit a punch-list to Landlord prior to
the Commencement Date, it will be deemed that there are no items needing
additional work or repair. Landlord's contractor will complete all reasonable
punch-list items within thirty (30) days after the walk-through.

3.6    Adjustments Upon Completion.    As soon as practicable, upon completion
of the improvements in accordance with the Work Letter, Landlord will notify
Tenant of the Rentable Area of the Premises, the Rentable Area of the Building,
Monthly Rent, and Tenant's Share, if such information was not previously
determinable by Landlord. At Landlord's request, Tenant will promptly execute a
certificate confirming such information.

ARTICLE 4.    MONTHLY RENT, RENTAL ADJUSTMENT AND CONVERSION    

4.1    Monthly Rent.    Throughout the Term of this Lease, Tenant will pay
Monthly Rent to Landlord as rent for the Premises. Monthly Rent will be paid in
advance, on or before the first day of each calendar month of the Term. If the
Term commences on a day other than the first day of a calendar month, the
Monthly Rent will be appropriately prorated by Landlord for such month. If the
Term commences on a day other than the first day of a calendar month, then
prorated Monthly Rent for such month will be paid on or before the first day of
the Term. Monthly Rent will be paid to Landlord, without notice or demand, and
without deduction or offset, in lawful money of the United States of America at
Landlord's Address, or to such other person or at any other place as Landlord
may from time to time designate in writing.

4.2    Rental Adjustment:    Commencing with the second lease year and each
lease year thereafter, and continuing throughout the term or any extension
thereof, the monthly guaranteed rental shall be adjusted upward in accordance
with the formula set forth below in applying the formula, the following
definitions shall prevail.

(a)"Bureau" means the Federal Bureau of Labor Statistics or any successor agency
that shall issue the indices or any data referred to in subparagraph "e".

(b)"Average Price Index" means the Consumers' Price Index, "All Items, An Urban
Consumers, U.S. City Average (1967 = 100)" issued from time to time by the
Bureau.

(c)"Adjustment Index" is the Indices issued for the month prior to the
adjustment date.

(d)"Base Index" is the Indices issued by the Bureau for the month prior to the
first day of the calendar month in which the term of this Lease commences.

(e)The "issue" of a Price Index means the release to the public of the Price
Index, and the date of issue shall be the date it is so released whether or not
the issued Index is for the current month or period in which the release occurs
or for a prior month or period.

If the Average Price Index for any such lease year is greater than the Base
Index, then the monthly rental, beginning with the first day of such lease year,
shall be increased in the same proportion that the increase in the Average Price
Index bears to the Base Index. If an increase shall become effective by
application of the rule stated in the preceding sentence and the Average Price
Index for any subsequent lease year decreases, then the monthly rental beginning
with such subsequent lease year shall not be decreased but shall remain equal to
the highest increased monthly rental applicable to any such prior lease year.

6

--------------------------------------------------------------------------------




4.3    CPI Conversion:    If the base period presently employed in calculating
and determining the CPI should hereafter be changed and a new base period
adopted by the Bureau of Labor Statistics of the United States Department of
Labor, the base index figure as set forth herein shall be converted so as to
conform with the new index figure and the new index figure as converted shall be
used. In the event that the Bureau of Labor Statistics discontinues the issuance
of the CPI, then, in that event, Tenant and Landlord agree to use any other
nationally recognized cost of living index issued by the United States
Department of Labor or any other branch or department of the United States
Department of Labor or any other branch of department of the Federal government
and the index so used shall be converted in accordance with good accounting
practices as a substitute basis for determining such adjustments to the minimum
annual rent.

ARTICLE 5.    OPERATING EXPENSES    

5.1    General:    This Lease shall be deemed a full service lease and Tenant
shall do all acts and make all payments prorata connected with or arising out of
any increase of operating expenses for Scottsdale Technology Center over
Tenant's expense base, in addition to Tenant's base rent. This includes, without
limitation, all taxes and assessments, and any increases in all taxes and
assessments, whether now or hereafter existing, levied or imposed on Landlord or
Tenant, and whether foreseen or unforeseen. In addition to Monthly Rent, Tenant
will pay Tenant's Monthly Share of the Increased Current Operating Expenses of
Scottsdale Technology Center. Controllable Operating Expense increases shall be
capped at 5% per annum. Controllable expenses are all expenses except for;
property taxes, property insurance, utility costs (water & electric) and
governmental assessments.

As used in this Lease, the term "Operating Expenses" includes:

(a)all reasonable costs of management, operation and maintenance of the Project,
including without limitation, real and personal property taxes and assessments
(and any tax levied in whole or in part in lieu of or in addition to real
property taxes), wages, salaries and compensation of employees, consulting,
accounting, legal and janitorial, maintenance, guard and other services,
management fees not to exceed five (5%) percent of the net revenue of the
Project (charged by any entity managing the Project other than Landlord's
employees unless Landlord is self managing the property), reasonable reserves
for Operating Expenses, that part of office rent or rental value of space in the
Project used by Landlord to manage, operate and maintain the Project or
furnished by Landlord to enhance the management, operation or maintenance of the
Project, power, water, waste disposal and other utilities, materials and
supplies, maintenance and repairs, insurance obtained with respect to the
Project, depreciation on personal property and equipment (which is or should be
capitalized on the books of Landlord), and any other costs, charges, and
expenses which under generally accepted accounting principles, would be regarded
as management, maintenance and operating expenses; and

(b)the cost (amortized over such period as Landlord will reasonably determine)
together with interest at the greater of (i) the Prime Rate prevailing plus two
percent (2%) or (ii) Landlord's borrowing rate for such capital improvements
plus two percent (2%), on the unamortized balance of any capital improvements
which are made to the Project by Landlord (A) for the purposes of reducing
Operating Expenses, or (B) after the Date and which were required under any
governmental law or regulation that was not applicable to the Project at the
time it was constructed and which are not a result of the nature of Tenant's use
of the Premises.

The Operating Expenses will not include: (1) depreciation on the Project (other
than depreciation on personal property, equipment, window coverings on exterior
windows provided by Landlord and carpeting in public corridors and common
areas); (2) costs of improvements made for tenants of the

7

--------------------------------------------------------------------------------




Project; (3) finders fees and real estate brokers' commission; (4) mortgage
principal or interest; and (5) capital items other than those referred to in
clause (b), above.

Tenant acknowledges that Landlord has not made any representation or given
Tenant any assurances that the Operating Expenses will equal or approximate any
actual amount per square foot of Rentable Area of the Premises, for any calendar
year during the Term.

5.2    Estimated Payments:    In addition to Monthly Rent, Tenant will pay to
Landlord on the first day of each month during the Term one-twelfth (1/12) of
Landlord's estimate of the Additional Rent payable by Tenant pursuant to
Section 5.1, above, during the subject calendar year or partial calendar year
(the "Additional Rent"). The Additional Rent are subject to revision according
to the further provisions of this Section 5.2 and Section 5.3, below. During
December of each calendar year, or as soon after December as practicable,
Landlord will give Tenant written notice of Additional Rent for the ensuing
calendar year. On or before the first day of each month during the ensuing
calendar year, Tenant will pay to Landlord one-twelfth (1/12) of the Additional
Rent; however, if such notice is not given in December, Tenant will continue to
pay on the basis of the prior year's Additional Rent until the month after such
notice is given. In the month Tenant first pays Landlord's new Additional Rent,
Tenant will pay to Landlord the difference between the new Additional Rent
estimate and the amount payable to Landlord for the prior year's Additional
Rent, for each month which has elapsed since December. If, at any time or times
it reasonably appears to Landlord that the amount payable under Section 5.1
above, for the current calendar year will vary from the Additional Rent,
Landlord may, by written notice to Tenant, revise the Estimate Operating
Expenses for such year, and subsequent payments by Tenant for such year will be
based upon Landlord's reasonably revised estimate.

5.3    Annual Settlement.    Within ninety (90) days after the end of each
calendar year or as soon after such ninety (90) day period as practicable,
Landlord will deliver to Tenant a statement of amounts payable under
Section 5.1, above, for such calendar year prepared and certified by Landlord.
Such certified statement will be final and binding upon Landlord within thirty
(30) days after it is given to Tenant. If such statement shows an amount owing
by Tenant that is less than the estimated payments previously made by Tenant for
such calendar year, the excess will be held by Landlord and credited against the
next payment of Rent; however, if the Term has ended and Tenant was not in
default at its end, Landlord will refund the excess payment previously made by
Tenant for such calendar year, if such statement shows a balance due from
Tenant, Tenant will pay the deficiency to Landlord within thirty (30) days after
the delivery of such statement. Tenant may review Landlord's records of the
Operating Expenses, at Tenant's sole cost and expense, at the place Landlord
normally maintains such records during Landlord's normal business hours.

5.4    Final Proration.    If this Lease ends on a day other than the last day
of a calendar year, the amount of increase (if any) in the Operating Expenses
payable by Tenant applicable to the calendar year in which this Lease ends will
be calculated on the basis of the number of days of the Term falling within such
calendar year and Tenant's obligation to pay the amount so determined will
survive the end of this Lease.

5.5    Other Taxes.    Tenant will reimburse Landlord upon demand for any and
all taxes payable by Landlord (other than net income taxes) whether or not now
customary or within the contemplation of Landlord and Tenant:

(a)upon, measured by or reasonably attributable to the cost or value of Tenant's
equipment, furniture, fixtures and other personal property located in the
Premises or by the cost or value of any leasehold improvements made in or to the
Premises by or for Tenant, regardless of whether title to such improvements is
in Tenant or Landlord;

(b)upon or measured by Rent, including without limitation, any gross income tax
or excise tax levied by the Federal government or any other governmental body
with respect to the receipt of Rent;

8

--------------------------------------------------------------------------------



(c)upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion of the Premises; and

(d)upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.

If it is not lawful for Tenant to reimburse Landlord, the Rent payable to
Landlord under this Lease will be revised to yield to Landlord the same net
rental after the imposition of any such tax upon Landlord as would have been
payable to Landlord prior to the imposition of any such tax.

        Tenant will pay promptly when due all personal property taxes on
Tenant's personal property in the Premises and any other taxes payable by
Tenant, the non-payment of which might give rise to a lien on the Premises or
Tenant's interest in the Premises.

5.6    Rent Payable.    Amounts payable by Tenant as provided herein, will be
payable as Rent without deduction or offset. If Tenant fails to pay any amounts
due, Landlord will have all the rights and remedies available to it on account
of Tenant's failure to pay Rent.

ARTICLE 6.    INSURANCE    

6.1    Landlord's Insurance.    At all times during the Term, Landlord will
carry and maintain:

(a)fire and extended coverage insurance covering the Project, parking structure
(if any), the Building's equipment and common area furnishings, and leasehold
improvements in the Premises to the extent of the Tenant Finish Allowance (as
that term is defined in the Work Letter);

(b)public liability and property damage insurance; and

(c)such other insurance as Landlord determines from time to time.

The insurance coverages and amounts in this Section 6.1 will be determined by
Landlord.

6.2    Tenant's Insurance.    At all times during the Term, Tenant will carry
and maintain, at Tenant's expense, the following insurance, in the amounts
specified below or such other amounts as Landlord may from time to time
reasonably request, with insurance companies and on forms satisfactory to
Landlord:

(a)public liability and property damage liability insurance, with a combined
single occurrence limit of not less than $3,000,000.00. All such insurance will
specifically include without limitation, contractual liability coverage for the
performance by Tenant of the indemnity agreements set forth in Article 21 of
this Lease, below;

(b)insurance covering all of Tenant's equipment, trade fixtures, appliances,
furniture, furnishings and personal property from time to time in, on or upon
the Premises, and any leasehold improvements to the Premises in excess of the
Tenant Finish Allowance, in an amount not less than the full replacement cost
without deduction for depreciation from time to time during the term of this
Lease, providing protection against all perils included within the
classification of fire, extended coverage, vandalism, malicious mischief,
special extended peril (all risk), boiler, flood, glass breakage and sprinkler
leakage. All policy proceeds will be used for the repair or replacement of the
property damaged or destroyed, however, if this Lease ceased under the
provisions of Article 18 below, Tenant will be entitled to any proceeds
resulting from damage to Tenant's equipment, trade fixtures, appliances,
furniture, furnishings, and personal property, and Landlord will be entitled to
all other proceeds; and

9

--------------------------------------------------------------------------------



(c)workmen's compensation insurance insuring against and satisfying Tenant's
obligations and liabilities under the workmen's compensation law of the state in
which the Premises are located.

6.3    Forms of the Policies.    All policies of insurance which Tenant is
obligated to maintain according to this Lease (other than any policy of
workmen's compensation insurance) will name Landlord and such other persons or
firms as Landlord specifies from time to time as additional insured. Original or
copies of original policies (together with copies of the endorsements naming
Landlord, and any others specified by Landlord as additional insured) and
evidence of the payment of all premiums of such policies will be delivered to
Landlord prior to Tenant's occupancy of the Premises and from time to time at
least thirty (30) days prior to the expiration of the term of each such policy.
All public liability and property damage liability insurance policies maintained
by Tenant will contain a provision that Landlord and any other additional
insured will be entitled to recover under such policies for any loss sustained
by them, their agents and employees as a result of the acts or omissions of
Tenant. All such policies maintained by Tenant will provide that they may not be
terminated or amended except after thirty (30) days' prior written notice to
Landlord. All public liability, property damage, liability and casualty policies
maintained by Tenant will be written as primary policies, not contributing with
and not supplemental to the coverage that Landlord may carry. Insurance required
to be maintained by Tenant by this Article 6 may be subject to a deductible of
up to $1,000.00.

6.4    Waiver of Subrogation.    Except as otherwise provided herein, Landlord
and Tenant each waive any and all rights to recover against the other or against
any other Tenant or occupant of the Project, or against the officers, directors,
shareholders, partners, joint ventures, employees, agents, customers, invitees
or business visitors of such other party or of such other Tenant or occupancy of
the Project, for any loss or damage to such waiving party arising from any cause
covered by any insurance required by such party pursuant to this Article 6 or
any other insurance actually carried by such party to the extent of the limits
of such policy. Landlord and Tenant, from time to time, will cause their
respective insurers to issue appropriate waiver of subrogation rights
endorsements to all policies of insurance carried in connection with the Project
or the Premises claiming by, under or through Tenant to execute and deliver to
Landlord such a waiver of claims and to obtain such waiver of subrogation rights
endorsements.

6.5    Adequacy of Coverage.    Landlord, its agents and employees, make no
representation that the limits of liability specified to be carried by Tenant
pursuant to this Article 6 are adequate to protect Tenant. If Tenant believes
that any of such insurance coverage is inadequate, Tenant will obtain such
additional insurance coverage as Tenant deems adequate, at Tenant's sole
expense.

ARTICLE 7.    USE    

The premises will be used only for general office purposes. Tenant will not: do
or permit to be done in or about the premises, or bring to, keep or permit to be
brought or kept in the Premises, anything which is prohibited by or will in any
way conflict with any law, statute, ordinance or governmental rule or regulation
which is now in force or which may be enacted or promulgated after the Date, do
or permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants of the Building or
Project, or injure or annoy them; use or allow the Premises to be used for any
improper, immoral, unlawful or objectionable purpose; cause, maintain or permit
any nuisance in, on or about the Premises or commit or allow to be committed any
waste in, on or about the Premises; construct, excavate, trench, dig, or improve
any portion of the common areas of the Project.

ARTICLE 8.    REQUIREMENTS OF LAW: FIRE INSURANCE AND HAZARDOUS MATERIALS    

8.1    General.    At its sole cost and expense Tenant will promptly comply with
all laws, statues, ordinances and governmental rules, regulations or
requirements now in force or in force after the Date, with the requirements of
any board of free underwriters or other similar body constituted now or after

10

--------------------------------------------------------------------------------




the Date, with any direction or occupancy certificate issued pursuant to any law
by any public officer or officers, as well as the provisions of all recorded
documents affecting the Premises, insofar as they relate to the condition, use
or occupancy of the Premises, excluding requirements of structural changes or
changes outside the Premises unless related to (a) Tenant's acts, (b) Tenant's
business, (c) Tenant's use of the Premises, or (d) improvements made by or for
Tenant.

8.2    Hazardous Materials.    Tenant will not generate, manufacture, receive,
transport from, store, use or dispose of any Hazardous Material in, on or about
the Premises or the Project. For the purpose of this Section 8.2, Hazardous
Materials shall include but not be limited to substances defined as "hazardous
substances," "hazardous materials," or "toxic substances," in the Comprehensive
Environmental Response, Compensation and Liability Act of Materials
Transportation Act, 49 U.S.C. Section 1901, et seq.; the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901 et seq.; and those substances defined
as "hazardous wastes" in the Arizona Revised Statues Section 36-3501(16). Tenant
will be solely responsible for and will defend, indemnify and hold Landlord, its
agents and employees harmless from and against all claims, costs and
liabilities, including attorneys' fees and costs, arising out of or in
connection with Tenant's breach of its obligations under this Section 8.2.
Tenant will be solely responsible for and will defend, indemnify and hold
Landlord, its agents and employees harmless from and against any and all claims,
costs, liabilities and damage, including attorneys' fees and costs, arising out
of or in connection with the removal, cleanup, remediation and restoration work
and materials necessary to return the Premises and any other property of
whatever nature located on the Project to their condition existing prior to the
appearance of Tenant's Hazardous Materials on the premises. Tenant will pay to
Landlord upon demand an amount equal to any permanent damage to the real
property or buildings. Tenant is liable for all damages under the Law.

(a)If Tenant shall become aware of or receive notice or other communication
concerning any actual, alleged, suspected or threatened violation of any
applicable present and future statutes, regulations, rules, ordinances, codes,
licenses, permits, orders, approvals, plans, authorizations, concessions, and
similar items, of all governmental agencies, departments, commissions, boards,
bureaus or instrumentalities of the United States, states and political
subdivisions thereof relating to the protection of human health or the
environment (collectively, "Environmental Laws"); or if Tenant should become
aware of or receive notice or other communication concerning any factual,
alleged, suspected communication concerning any factual, alleged, suspected or
threatened liability for a violation of the Environmental Laws in connection
with the Property or the past or present activities of any person thereon,
including but not limited to notice or other communication concerning any actual
or threatened investigation, inquiry, lawsuit, claim, citation, directive,
summons, proceedings, complaint, notice, order, writ or injunction, then Tenant
shall deliver to Landlord, within ten (10) days of the receipt of such notice or
communication by Tenant, a written description of said violation, liability, or
actual or threatened event or condition, together with copies of any documents
evidencing same. Receipt of such notice shall not be deemed to create any
obligation on the part of Landlord to defend or otherwise respond to any such
notification.

(b)Tenant shall not initiate communications with or provide information to any
party other than Landlord regarding any hazardous materials without Landlord's
prior written approval, unless required by law or imminent emergency posing a
substantial endangerment to human health, in which event Tenant shall provide
notice of such communication or disclosure to Landlord as soon as reasonably
possible.

8.3    Certain Insurance Risks.    Tenant will not do or permit to be done any
act or things upon the Premises or the Project which would (a) jeopardize or be
in conflict with fire insurance policies covering the Project and fixtures and
property in the Project, or (b) increase the rate of fire insurance applicable
to the Project to an amount higher than it otherwise would be for general office
use of the

11

--------------------------------------------------------------------------------




Project, or (c) subject Landlord to any liability or responsibility for injury
to any person or persons or to property by reason of any business or operation
being carried on upon the Premises.

ARTICLE 9.    ASSIGNMENTS AND SUBLETTING    

9.1    General.    Tenant, for itself, its heirs, distributees, executors,
administrators, legal representatives, successors and assigns, covenants that it
will not assign, mortgage or encumber this Lease, nor sublease, nor permit the
Premises or any part of the Premises to be used or occupied by others, without
the prior written consent of Landlord in each instance. Any assignment or
sublease in violation of this Article 9 will be void. If this Lease is assigned,
or if the Premises or any part of the Premises are subleased or occupied by
anyone other than Tenant, Landlord may, after default by Tenant, collect rent
from the assignee, subtenant or occupant, and apply the new amount collected to
Rent. No assignment, sublease, occupancy or collection will be deemed a waiver
of the provisions of this Section 9.1, and acceptance by Landlord of the
assignee, subtenant or occupant as Tenant, shall not release Tenant from the
further performance by Tenant of covenants on the part of Tenant contained in
this Lease. The consent by Landlord to an assignment or sublease will not be
construed to relieve Tenant from obtaining Landlord's prior written consent in
each instance.

9.2    Landlord's Right to Recapture.    If Tenant desires to assign all or part
of this Lease or to sublease all or any portion of the Premises, Tenant will
first submit to Landlord the documents described in Section 9.3, below, and will
offer in writing, (a) with respect to a prospective assignment, to assign this
Lease to Landlord without any payment of money or other consideration for such
assignment, or (b) with respect to a prospective sublease, to sublease to
Landlord the portion of the Premises involved ("Leaseback Area") for the term
specified by Tenant in its offer and at the lower of (i) Tenant's proposed
sub-rental or (i) the rate of Monthly Rent and Additional Rent then in effect
according to this Lease, and on the same terms, covenants and conditions
contained under Lease and applicable to the Leaseback Area. The offer will
specify the date when the Leaseback Area will be made available to Landlord.
That date will not be earlier than thirty (30) days nor later than one hundred
eighty (180) days after the date of Landlord's acceptance of the offer. If an
offer of sublease is made, it will also specify the term of the proposed
sublease except that if the proposed sublease will result in all or
substantially all of the Premises being subleased, then Landlord will have the
option to extend the term of the proposed sublease for the balance of the Term
of this Lease less one (1) day.

        Landlord will have thirty (30) days from the receipt of the offer either
to accept or reject it. If Landlord accepts the offer, Tenant will then execute
and deliver to Landlord, or to anyone designated or named by Landlord, an
assignment or sublease, as the case may be, in either case in a form reasonably
satisfactory to Landlord's counsel.

        If such a sublease is made to Landlord or its designee, such sublease
will expressly:

(a)permit Landlord to make further subleases of all or any part of the Leaseback
Area and to make and authorize any and all changes, alterations, installations
and improvements in such space as Landlord deems necessary for such subletting,
at Landlord's expense;

(b)provide that Tenant will permit reasonably appropriate means of ingress to
and egress from the Leaseback Area at all times;

(c)negate any intention that the estate created under such sublease be merged
with any other estate held by Landlord or Tenant;

(d)provide that Landlord will accept the Leaseback Area "as is" except that
Landlord, at Tenant's expense, will perform all such work and make all such
alterations as may be required physically to separate the Leaseback Area from
the remainder of the Premises and to permit lawful occupancy; and

(e)provide that at the expiration of the term of such sublease, Tenant will
accept the Leaseback Area as may be reasonably necessary to preserve the
Leaseback Area in good order and condition, ordinary wear and tear excepted.

12

--------------------------------------------------------------------------------





        Performance by Landlord, or its designee, under a sublease of the
Leaseback Area will be deemed performance by Tenant of any similar obligation
under this Lease. Tenant will not be liable for any default under this Lease or
deemed to be in default under this Lease if such default is occasioned by or
arises from any act or omission of any occupant holding under or pursuant to any
such sublease.

9.3    Submission of Information.    If Tenant requests Landlord's consent to a
specific assignment or subletting, Tenant will submit in writing to Landlord
(a) the name and address of the proposed assignee or subtenant, (b) a
counterpart of the proposed agreement of assignment or sublease, (c) reasonably
satisfactory information as to the nature and character of the business of the
proposed assignee or subtenant, and as to the nature of its proposed use of the
space, and (d) banking, financial or other credit information reasonably
sufficient to enable Landlord to determine the financial responsibility and
character of the proposed assignee or subtenant.

9.4    Consent Not to be Unreasonably Withheld.    If Landlord does not accept
Tenant's offer within thirty (30) days after receipt of it, as provided in
Section 9.2, above, then Landlord will not unreasonably withhold or delay its
consent to Tenant's request for consent to such specific assignment or sublease
if the conditions in Section 9.3, above, and all of the following conditions are
satisfied:

(a)The proposed transferee has acceptable net worth to Landlord and satisfied
Landlord's then-current credit standards for tenants of the Building, and in
Landlord's opinion has the financial strength and stability to perform all
obligations under this Lease to be performed by Tenant as and when they fall
due.

(b)The proposed transferee will make use of the Premises which in Landlord's
reasonable opinion (i) is lawful, (ii) is consistent with the permitted use of
the Premises under this Lease, (iii) is consistent with the general character of
business carried on by tenants of a first class office building, (iv) does not
conflict with any exclusive rights or covenants not to compete in favor of any
other Tenant or proposed Tenant in the Project, (v) will not increase the
likelihood of damage or destruction, (vi) will not increase the rate of wear and
tear to the Premises, Building common facilities, or Project, (vii) will not
likely cause an increase in insurance premiums for insurance policies applicable
to the Project, and (viii) will not require Tenant improvements incompatible
with then existing Building or Project systems and components.

(c)Tenant pays Landlord's reasonable attorneys' fees and costs incurred in
connection with negotiation, review and processing of the transfer, plus a
processing fee not to exceed $500.00 for each such request.

(d)Landlord is paid any increase in the Security Deposit required by Landlord
and permitted by law.

(e)The proposed transferee has demonstrated to the reasonable satisfaction of
Landlord that it has good character, moral stability and good reputation in the
general business community.

(f)At the time of the proposed transfer, there is no Event of Default under this
Lease.

(g)The proposed transferee is not a tax-exempt entity as defined in the Internal
Revenue Code of 1986, as amended.

(h)At least 75% of the Rentable Area of the Building is leased to paying
tenants.

(i)The transfer will not otherwise have or cause a material adverse impact on
Landlord's interests, the Building, the Premises or the Project.

(j)If Landlord consents to the proposed assignment or sublease, Tenant complies
with the further provisions of Sections 9.5 and 9.6, below.

13

--------------------------------------------------------------------------------





Tenant shall have the burden of demonstrating that each of the foregoing
conditions is satisfied.

9.5    Form of Assignment or Sublease.    If Landlord consents to a proposed
assignment or sublease, Landlord will give Tenant's form of assignment or
sublease, as the case may be, which is acceptable to Landlord and will provide,
among other things, that in the event of any sublease, Tenant will remain liable
under this Lease. Any sublease will provide, among other things, that the
subtenant will comply with all applicable terms and conditions of this Lease.
Any assignment will contain, among other things, an assumption by the assignee
of all of the terms, covenants and conditions which this Lease requires Tenant
to perform. Landlord's consent will not be effective unless and until Tenant
(a) delivers to Landlord an original duly executed assignment or sublease, as
the case may be, in the form approved by Landlord in its sole discretion, and
(b) pays Landlord the amounts required under Section 9.4(c), above.

9.6    Payments to Landlord.    If Landlord consents to a proposed assignment or
sublease, then Landlord will have the right to require Tenant to pay to Landlord
a sum equal to: (a) any rent or other consideration paid to Tenant by any
proposed transferee which (after deducting the costs of Tenant, if any, in
effecting the assignment or sublease, including reasonable alteration costs,
commissions and legal fees) is in excess of the Rent allocable to the
transferred space which is then being paid by Tenant to Landlord pursuant to
this Lease; and (b) any other profit or gain (after deducting any necessary
expenses incurred) realized by Tenant from any such sublease or assignment. All
such sums payable will be payable to Landlord at the time the next payment of
Monthly Rent is due.

9.7    Prohibited Transfers.    

(a)

(b)The transfer of a majority of the issued and outstanding capital stock of any
corporate Tenant or subtenant of this Lease or a majority of the total interest
in any partnership Tenant or subtenant, however accomplished, and whether in a
single transaction or in a series of related or unrelated transactions, will be
deemed an assignment of this Lease or of such sublease requiring Landlord's
consent in each instance. For purposes of this Article 9, the transfer of
outstanding capital stock of any corporate Tenant will not include any sale of
such stock by persons (other than those deemed "insiders" within the meaning of
the Securities Exchange Act of 1934, as amended) effected through
"over-the-counter-market" or through any recognized stock exchange.

9.8    Permitted Transfer.    Subject to Sections 9.5, 9.6 and 9.10, Landlord
consents to an assignment of this Lease, or sublease of all or part of the
Premises, to a wholly-owned subsidiary of Tenant or affiliate of Tenant, or the
parent of Tenant or to any corporation into or with which Tenant may be merged
or consolidated.

9.9    Limitation on Remedies.    Tenant will not be entitled to make, nor will
Tenant make, any claim, and Tenant by this Section 9.9 waives any claim, for
money damages (nor will Tenant claim any money damages by way of set-off,
counterclaim or defense) based upon any claim or assertion by Tenant that
Landlord has unreasonably withheld or unreasonably delayed its consent or
approval to a proposed assignment or subletting as provided for in this Section.
Tenant's sole remedy will be an action or proceeding to enforce any such
provision, or for specific performance, injunction, or declaratory judgment.

9.10    Consent of Mortgage.    Any transfer for which consent is required of
any party having a mortgage, deed of trust or other encumbrance on, or of any
lessor under any ground or underlying lease of, all or any part of the Project
shall not be effective unless and until such consent is given (and which will
not be unreasonably withheld).

14

--------------------------------------------------------------------------------




ARTICLE 10.    RULES AND REGULATIONS    

        Tenant and its employees, agents, licensees and visitors will at all
times observe faithfully, and comply strictly with, the rules and regulations
set forth on Exhibit "D". Landlord may from time to time reasonably amend,
delete or modify existing rules and regulations, or adopt reasonable new rules
and regulations for the use, safety, cleanliness and care of the Premises, the
Building, and the Project, and the comfort, quiet enjoyment and convenience of
occupants of the Project. Modifications or additions to the rules and
regulations will be effective upon notice to Tenant from Landlord. In the event
of any breach of any rules or regulations or any amendments or additions to such
rules and regulations, Landlord will have all remedies which this Lease provides
for default by Tenant, and will, in addition, have any remedies available at law
or in equity, including the right to enjoin any breach of such rules and
regulations. Landlord will not be liable to Tenant for violations such rules and
regulations by any other Tenant, its employees, agents, visitors or licensees or
any other person unless caused by intentional negligence or misconduct of
Landlord or any one acting through Landlord. In the event of any conflict
between the provisions of this Lease and the rules and regulations, the
provisions of this Lease will govern.

ARTICLE 11.    COMMON AREAS    

        As used in this Lease, the term "common areas" means, without
limitation, the hallways, entryways, parking areas, driveways, walkways,
terraces, loading areas, trash facilities and all other areas and facilities in
the Project which are provided and designated from time to time by Landlord for
the general nonexclusive use and convenience of Tenant with Landlord and other
tenants of the Project and their respective employees, invitees, licensees or
other visitors. Landlord grants Tenant, its employees, invitees, licensees and
other visitors a nonexclusive license for the Term to use the common areas in
common with others entitled to use the common areas, subject to the terms and
conditions of this Lease. Without advance notice to Tenant (except with respect
to matters covered by Subsection (a) below) and without any liability to Tenant
in any respect, Landlord will have the right to:

(a)establish and enforce reasonable rules and regulations concerning the
maintenance, management, use and operation of the common areas;

(b)close off any of the common areas to whatever extent required in the opinion
of Landlord and its counsel to prevent a dedication of any of the common areas
or the accrual of any rights by any person or the public to the common areas,
provided such closure does not deprive Tenant of the substantial benefit and
enjoyment of the Premises;

(c)temporarily close any of the common areas for maintenance, alteration or
improvement purposes;

(d)select, appoint or contract with any person for the purpose of operating and
maintaining the common areas, on such terms and conditions as Landlord deems
reasonable;

(e)change the size, use, shape or nature of any such common areas, provided such
change does not deprive Tenant of the substantial benefit and enjoyment of the
Premises. So long as Tenant is not thus deprived of the substantial use and
benefit of the Premises, Landlord will also have the right at any time to change
the arrangement or location of, or both, or to regulate or eliminate the use of
any concourse, parking spaces, toilets or other public conveniences in the
Project, without incurring any liability to Tenant or entitling Tenant to any
abatement of rent and such action will not constitute an actual or constructive
eviction of Tenant; and

(f)erect one or more additional building on the common areas, expand the
existing Building or other buildings to cover a portion of the common areas,
convert common areas to a portion of the Building (excluding the Premises) or
other buildings to common areas. Upon erection

15

--------------------------------------------------------------------------------



of any additional buildings or change in common areas, the portion of the
Project upon which buildings or structures have been erected will no longer be
deemed to be a part of the common areas. In the event of any such changes in the
size or use of the Building or common areas of the Building or Project, Landlord
may make an appropriate adjustment in the Rentable Area of the Building or the
Building's pro rata share of exterior common areas of the Project, as
appropriate, and a corresponding adjustment to Tenant's Share of the Operating
Expenses payable pursuant to Article 5 of this Lease, above.

ARTICLE 12.    LANDLORD'S SERVICES    

12.1    Landlord's Repair and Maintenance.    Landlord will maintain, repair and
restore the common areas of the Project, including lobbies, corridors and
restrooms, the windows in the Building, the mechanical, plumbing and electrical
equipment serving the Building, and the structure of the Building in reasonably
good order and condition.

12.2    Landlord's Services.    Landlord will furnish the Premises with:
(i) heat and air conditioning equipment in good condition with sufficient
capacity required for the comfortable occupation of the Premises; (ii) lighting
replacement (for building standard lights) during Business Hours; (iii) restroom
supplies; (iv) window washing with reasonable frequency; and (v) daily cleaning
service on weekdays, in the manner that such services are customarily furnished
in comparable office buildings. Landlord may provide, but will not be obligated
to provide, any such services on Holidays and weekends.

        Landlord will not be in default under this Lease or be liable for any
damages directly or indirectly resulting from, nor will the Rent be abated by
reason of (1) the installation, use or interruption of use of any equipment in
connection with the furnishing of any of such services, (2) failure to furnish
or delay in furnishing any such services when such failure or delay is caused by
accident or any condition beyond the reasonable control for Landlord or by the
making of necessary repairs or improvements to the Premises, the Building, or
the Project, (3) the limitation, curtailment, rationing or restrictions on use
of water, electricity, gas or other form of energy serving the Premises, the
Building, or the Project. Landlord will use reasonable efforts to remedy
diligently any interruption in the furnishing of such services. Notwithstanding
the foregoing, Tenant will receive an abatement of rent should any interruption
of services continue a period in excess of five (5) consecutive business days.

        The term "Business Hours" means 6:00 a.m. to 7:00 p.m. on Monday through
Friday, except Holidays (as that term is defined below), and 9:00 a.m. to
3:00 p.m. on Saturdays and Sundays, except Holidays. The term "Holidays" means
New Year's Day; Martin Luther King, Jr. Day; Memorial Day; Independence Day;
Labor Day; Thanksgiving Day; Christmas Day and such other national holidays as
may be established after the Date by the United States Government.

12.3    Tenant's Costs.    Whenever equipment or lighting (other than building
standard lights) is used in the Premises by Tenant and such equipment or
lighting affects the temperature otherwise normally maintained by the design of
the air conditioning system, Landlord will have the right, after notice to
Tenant, to install supplementary air conditioning facilities in the Premises or
otherwise modify the ventilating and air conditioning system serving the
Premises, and the cost of such facilities and modifications will be borne by
Tenant. Tenant will also pay as Additional Rent the cost of providing all
cooling energy to the Premises in excess of that required for normal office use
or during hours requested by Tenant when air conditioning is not otherwise
furnished by Landlord. Tenant will bear the cost of replacement bulbs or tubes
for all non-building standard light fixtures.

12.4    Limitation on Liability.    Subject to section 12.2 above, Landlord will
not be liable to Tenant or any other person, for direct or consequential damage,
or otherwise, for any failure to supply any heat, air conditioning, cleaning,
lighting, security, surges or interruptions of electricity, or other service
Landlord has agreed to supply during any period when Landlord uses reasonable
diligence to supply such services. Landlord reserves the right temporarily to
discontinue such services, or any of them, at

16

--------------------------------------------------------------------------------




such times as may be necessary by reason of accident, repairs, alterations or
improvements, strikes, lockouts, riots, acts of God, governmental preemption in
connection with a national or local emergency, any rule, order or regulation of
any governmental agency, conditions of supply and demand which make any product
unavailable. Landlord's compliance with any mandatory governmental energy
conservation or environmental protection program, or any voluntary governmental
energy conservation program at the request of or with consent or acquiescence of
Tenant, or any other happening beyond the control of Landlord. Landlord will not
be liable to Tenant or any other person or entity for direct or consequential
damages resulting from the admission to or exclusion from the Building or
Project of any person. In the event of invasion, mob, riot, public excitement or
other circumstances rendering such action advisable in Landlord's sole opinion,
Landlord will have the right to prevent access to the Building or Project during
he continuance of the same by such means as Landlord, in its sole discretion,
may deem appropriate, including, without limitation, locking doors and closing
parking areas and other common areas. Subject to section 12.2 above, Landlord
will not be liable for damages to person or property or for injury to, or
interruption of, business for any discontinuance permitted under this
Article 12, nor will such discontinuance in any way be construed as an eviction
of Tenant or cause an abatement of Rent or operate to release Tenant from any of
Tenant's obligations under this Lease.

ARTICLE 13.    TENANT'S CARE OF THE PREMISES    

        Tenant will maintain the Premises (including Tenant's equipment,
personal property and trade fixtures located in the Premises) in their condition
at the time they were delivered to Tenant, reasonable wear and tear excluded.
Tenant will immediately advise Landlord of any material damage to the Premises
or the Project. All damage or injury to the Premises, or the Project, or the
fixtures, appurtenances and equipment in the Premises or the Project which is
caused by Tenant, its agents employees, or invitees, may be repaired, restored
or replaced by Landlord, at the expense of Tenant and such expense (Plus ten
percent (10%) of such expense for Landlord's overhead) will be collectible as
Additional Rent and will be paid by Tenant within ten (10) days after delivery
of a statement for such expense.

ARTICLE 14.    ELECTRICAL SERVICES    

        Tenant acknowledges and agrees that this Lease is "Full Service" and
that it shall be Landlord's responsibility to secure electrical services for the
premises and to pay all costs associated therewith, including deposits, hook up
charges and ongoing service charges. The electric costs are included in the
operating costs of the property.

ARTICLE 15.    ALTERATIONS    

15.1    General.    During the Term, Tenant will not make or allow to be made
any material alterations, additions or improvements to or of the Premises or any
part of the Premises, or attach any fixtures or equipment to the Premises,
without first obtaining Landlord's written consent. All such alterations,
additions and improvements consented to by Landlord, and capital improvements
which are required to be made to the Project as a result of the nature of
Tenant's use of the Premises, which consent shall not be un reasonably withheld:

(a)Will be performed by contractors and subject to conditions specified by
Landlord (which may include requiring the posting of a mechanic's or material
man's lien bond); and

(b)At Landlord's option, will be made by Landlord for Tenant's account, and
Tenant will reimburse Landlord for their costs (including fifteen percent (15%)
for Landlord's overhead) within ten (10) days after receipt of a statement of
such cost. Subject to Tenant's rights in Article 17, below, all alterations,
additions, fixtures and improvements, whether temporary or permanent in
character, made in or upon the Premises either by Tenant or Landlord will
immediately become Landlord's property, and at the end of the Term will remain
on the Premises without compensation to Tenant.

17

--------------------------------------------------------------------------------





15.2    Free-Standing Partitions.    Tenant will have the right to install
free-standing work station partitions, without Landlord's prior written consent,
so long as no building or other governmental permit is required for their
installation or relocation; however, if a permit is required Landlord will not
unreasonably withhold its consent to such relocation or installation. The
free-standing work station partitions for which Tenant pays will be part of
Tenant's trade fixtures for all purposes under this Lease.

15.3    Other Charges.    Tenant acknowledges that any alterations, additions
and improvements to the Premises (including without limitation installation or
relocation of partitions) may affect the heating, cooling, power, lighting and
other systems in the Project and any increased cost attributable to such changes
will be payable by Tenant to Landlord as Additional Rent.

15.4    Removal.    By notice given to Tenant no less than thirty (30) days
prior to the Expiration Date, Landlord may either:

(a)require that Tenant remove any or all alterations, additions, fixtures and
improvements which are made in or upon the Premises pursuant to this Article 15.
In that event, prior to the Expiration Date, Tenant will remove such
alterations, additions, fixtures and improvements at Tenant's sole cost and will
restore the Premises to the condition in which they were before such
alterations, additions, fixtures, improvements and additions were made,
reasonable wear and tear excepted; or

If Landlord does not so notify Tenant, Landlord may remove such alterations,
fixtures, additions, and improvements after the end of the Term at Tenant's
cost.

ARTICLE 16.    MECHANICS' LIENS    

        Tenant will pay or cause to be paid all costs and charges for work
(a) done by Tenant or caused to be done by Tenant, in or to the Premises, and
(b) for all materials furnished for or in connection with such work. Tenant will
indemnify Landlord against and hold Landlord, the Premises and the Project free,
clear and harmless of and from all mechanic's liens and claims of liens, and all
other liabilities, liens, claims and demands on account of such work by or on
behalf of Tenant. If any such lien, at any time, is filed against the Premises,
or any part of the Project, Tenant will cause such lien to be discharged of
record within ten (10) days after the filing of such lien, except that if Tenant
desires to contest such lien, it will furnish Landlord, within such ten (10) day
period, security reasonably satisfactory to Landlord of at least 150% of the
amount of the claim, plus estimated costs and interest. If a final judgment
establishing the validity or existence of a lien for any amount is entered,
Tenant will pay and satisfy the same at once. If Tenant fails to pay any charge
for which a mechanics' lien has been filed, and has not given Landlord security
as described above, Landlord may, at its option, pay such charge and related
costs and interest, and the amount so paid, together with reasonable attorneys'
fees incurred in connection with such lien, will be immediately due from Tenant
to Landlord as Additional Rent. Nothing contained in this Lease will be deemed
the consent or agreement of Landlord subject Landlord's interest in the Project
to liability under any mechanics' or other lien law. If Tenant received notice
that a lien has been or is about to be filed against the Premises or the Project
or any action affecting title to the Project has been commenced on account of
work done by or for or materials furnished to or for Tenant, it will immediately
give Landlord written notice of such notice. At least fifteen (15) days prior to
the commencement of any work (including but not limited to, any material
maintenance, repairs, alterations, additions, improvements or installations) in
or to the premises, by or for Tenant, Tenant will give Landlord written notice
of the proposed work and the names and addresses of the persons supplying labor
and materials for the proposed work. Landlord will have the right to post
notices of non-responsibility or similar notices on the Premises in order to
protect the Premises against any such liens.

18

--------------------------------------------------------------------------------




ARTICLE 17.    END OF TERM    

        At the end of this Lease, Tenant will promptly quit and surrender the
Premises broom-clean, in good order and repair, ordinary wear and tear excepted.
If Tenant is not then in default, Tenant may remove from the Premises any trade
fixtures, equipment and movable furniture placed in the Premises by Tenant,
whether or not such trade fixtures or equipment are fastened to the Building;
Tenant will not remove any trade fixtures or equipment without Landlord's prior
written consent if such fixtures or equipment are used in the operation of the
Building, or if the removal of such fixture or equipment will result in
impairing the structural strength of the Building. Whether or not Tenant is in
default, Tenant will remove such alterations, additions, improvements, trade
fixtures, equipment and furniture as Landlord has requested in accordance with
Article 15. above. Tenant will fully repair any damage occasioned by the removal
of any trade fixtures, equipment, furniture, alterations, additions and
improvements. All trade fixtures, equipment, furniture inventory, effects,
alterations, additions, and improvements on the Premises after the end of the
Term will be deemed conclusively to have been abandoned and may be appropriated,
sold, stored, destroyed or otherwise disposed of by Landlord without notice to
Tenant or any other person and without obligation to account for them; and
Tenant will pay Landlord for all expenses incurred in connection with the
removal of such property, including, but not limited to, the cost of repairing
any damage to the Building or Premises caused by the removal of such property.
Tenant's obligation to observe and perform this covenant will survive the
expiration or other termination of this Lease.

ARTICLE 18.    EMINENT DOMAIN    

        If all the Premises are taken by exercise of the power of eminent domain
(or conveyed by Landlord in lieu of such exercise) either party may terminate
this Lease on a date (the "termination date") which is the earlier of the date
upon which the condemning authority takes possession of the Premises or the date
on which title to the Premises is vested in the condemning authority. If more
than twenty-five percent (25%) of the Rentable Area of the Premises is so taken,
or if the Tenant does not cancel this Lease according to the preceding sentence,
the Monthly Rent will be abated in the proportion of the Rentable Area of the
Premises so taken to the Rentable Area of the Premises immediately before such
taking, and Tenant's Share will be appropriately recalculated. If all or
substantially all of the Building or the Project is so taken, Landlord may
cancel this Lease by written notice to Tenant given thirty (30) days after the
termination date. In the event of any such taking, the entire award will be paid
to Landlord and Tenant will have no right or claim to any part of such award;
however, Tenant will have the right to assert a claim against the condemning
authority in a separate action and so long as Landlord's award is not reduced by
such claim: for (i) Tenant's moving expenses; (ii) leasehold improvements owned
by Tenant; (iii) any other award established solely for the benefit of Tenant.

ARTICLE 19.    DAMAGE AND DESTRUCTION    

        If the Premises or the Building are damaged by fire or other insured
casualty, Landlord will give Tenant notice of the time which will be needed to
repair such damage, as determined by Landlord in its sole discretion, and the
election (if any) which Landlord has made according to this Article 19. Such
notice will be given before the forty-fifth (45th) day (the "Notice Date") after
the fire or other insured casualty. If more than 25% of the rentable area is
damaged as to be unrentable, then Tenant may cancel Lease.

(a)If the Premises or the Building are damaged by fire or other insured casualty
to an extent which may be repaired within ninety (90) days after the
commencement of repair, as determined by Landlord, Landlord will begin to repair
the damage within ninety (90) days after the notice date and will diligently
pursue the completion of such repair. In such event, this Lease will continue in
full force and effect except that Monthly Rent will be abated on a pro rata
basis from the date of the fire or other insured casualty until the date of the

19

--------------------------------------------------------------------------------



completion of such repairs (the "repair period") based on the Rentable Area of
the portion of the Premises the use of which Tenant is deprived of during the
repair period.

(b)If the Premises or the Building are damaged by fire or other insured casualty
to an extent which may not be repaired within ninety (90) days after the
commencement of repair, but may be repaired within one hundred eighty (180) days
after the commencement of repair, as reasonably determined by Landlord, then, at
Landlord's option, Landlord will diligently pursue to repair such damage within
one hundred eight (180) days after the notice date. If Landlord elects to repair
such damage, Monthly Rent will be abated on a pro rata basis during the repair
period based on the Rentable Area of the portion of the Premises the use of
which Tenant is deprived during the repair period. If Landlord does not elect to
repair such damage, this Lease will terminate on the notice date.

(c)If the Premises or the Building are damaged by fire or other insured casualty
to an extent which may not be repaired within one hundred eighty (180) days
after the commencement of repair, as reasonably determined by Landlord, then
(i) Landlord may cancel this Lease as of the date of such damage by written
notice given to Tenant on or before the notice date or (ii) Tenant may cancel
this Lease as of the date of such damage by written notice given to Landlord
within ten (10) days after Landlord's delivery of a notice that the repairs
cannot be made within such one hundred eighty (180) day period. If neither
Landlord nor Tenant so elects to cancel this Lease, Landlord will repair the
Building and Premises and Monthly Rent will be abated on a pro rata basis during
the repair period based on the Rentable Area of the portion of the Premises the
use of which Tenant is deprived during the repair period.

(d)If the proceeds of insurance are insufficient to pay for the repair of any
damage to the Premises or the Building, Landlord will have the option to repair
such damage or cancel this Lease as of the date of such casualty by written
notice to Tenant on or before the notice date. If any such damage by fire or
other casualty is the result of the willful conduct or negligence or failure to
act of Tenant, its agent, contractors, employees, or invitees, there will be no
abatement of Monthly Rent as otherwise provided for in this Article 19.

Tenant waives any rights conferred by statute or otherwise on account of any
damage to the Premises, the Building, or the Project, to the extent that those
rights are inconsistent with Tenant's rights under this Article 19.

ARTICLE 20.    SUBORDINATION AND ATTORNMENT    

20.1    General.    This Lease and Tenant's rights under this Lease are subject
and subordinate to any ground or underlying lease, first mortgage, indenture,
first deed of trust or other first lien encumbrance, together with any renewals,
extensions, modifications, consolidations and replacements of such first lien
encumbrance, now or after the Date affecting or placed, charged or enforced
against the Land, the Building, or all or any portion of the Project or any
interest of Landlord in them or Landlord's interest in this Lease and the
leasehold estate created by this Lease (except to the extent any such instrument
will expressly provide that this Lease is superior to such instrument). This
provision will be self-operative and no further instrument of subordination will
be required in order to effect it. Nevertheless, Tenant will execute,
acknowledge and deliver to Landlord, at any time and from time to time, upon
demand by Landlord, such documents as may be requested by Landlord, any ground
or underlying lessor or any mortgagee, to confirm or effect any such
subordination.

20.2    Attornment.    Tenant agrees that in the event that any holder of any
ground or underlying lease, mortgage, deed of trust, or other encumbrance
encumbering any part of the Project succeeds to landlord's interest in the
Premises, Tenant will pay to such holder all rents subsequently payable under
this Lease. Further, Tenant agrees that in the event of the enforcement by the
trustee or the beneficiary under or holder or owner of any such mortgage, deed
of trust, land or ground lease, Tenant will, upon

20

--------------------------------------------------------------------------------




request of any person or party succeeding to the interest of Landlord as a
result of such enforcement, automatically become the Tenant of and attorn to
such successor in interest without change in the term or provisions of this
Lease. Such successor in interest will not be bound by (i) any payment of
Monthly Rent or Rent for more than one month in advance except prepayments in
the nature of security for the performance by Tenant of its obligations under
this Lease, or (ii) any amendment or modification of this Lease made without the
written consent or such trustee, beneficiary, holder or owner or such successor
in interest. Upon request by such successor in interest and without cost to
Landlord or such successor in interest Tenant will execute, acknowledge and
deliver an instrument or instruments confirming the attornment.

ARTICLE 21.    ENTRY BY LANDLORD    

        Landlord, its agents, employees, and contractors may enter the Premises
at any time in response to an emergency or at reasonable hours to:

(a)inspect the Premises;

(b)exhibit the same to prospective purchasers and lenders. Prospective tenants
during the last six (6) months of the term only;

(c)determine whether Tenant is complying with all its obligations in this Lease;

(d)supply cleaning service and any other service to be provided by Landlord to
Tenant according to this Lease;

(e)post notices of non-responsibility or similar notices; or

(f)make repairs required of Landlord under the terms of this Lease or repairs to
any adjoining space or utility services or make repairs, alterations or
improvements to any other portion of the Building; however, all such work will
be done as promptly as reasonably possible and so to cause as little
interference to Tenant as reasonably possible.

        Tenant, by this Article 21, waives any claim against Landlord, its
agents, employees or contractors for damages for any injury or inconvenience to
or interference with Tenant's business, any loss of occupancy or quiet enjoyment
of the Premises or any other loss occasioned by such entry. Landlord will at all
times have and retain a key with which to unlock all of the doors in, on or
about the Premises (excluding Tenant's vaults, safes and similar areas
designated in writing by Tenant in advance). Landlord will have the right to use
any and all means which Landlord may deem proper to open doors in and to the
Premises in an emergency in order to obtain entry to the Premises. Any entry to
the Premises obtained by Landlord by any means permitted under this Article 21
will not under any circumstances be construed or deemed to be a forcible or
unlawful entry into or a detainer of the Premises or an eviction, actual or
constructive, of Tenant from the Premises, or any portion of the Premises, nor
will any such entry entitle Tenant to damages or an abatement of Monthly Rent,
Additional Rent, or other charges which this Lease requires Tenant to pay.

21

--------------------------------------------------------------------------------



ARTICLE 22.    INDEMNIFICATION, WAIVER AND RELEASE    

22.1    Indemnification.    Tenant will neither hold nor attempt to hold
Landlord or its employees or agents liable for, and Tenant will indemnify and
hold harmless Landlord, its employees and agents from and against, any and all
demands, claims, causes of action, fines, penalties, damages (including
consequential damages), liabilities, judgments, and expenses (including, without
limitation, attorneys' fees) incurred in connection with or arising from:

(a)the use or occupancy or manner of use or occupancy of the Premises by Tenant
or any person claiming under Tenant;

(b)any activity, work or thing done, permitted or offered by Tenant in or about
the Premises or the Project;

(c)any acts, omissions or negligence of Tenant or any person claiming under
Tenant, or the contractors, agents, employees, invitees or visitors of Tenant or
any such person;

(d)any breach, violation or nonperformance by Tenant or any person claiming
under Tenant or the employees agents, contractors, invitees or visitors of
Tenant or any such person or any term, covenant or provision of this Lease to
any law, ordinance or governmental requirement of any kind; or

(e)any injury or damage to the person, property or business of Tenant, its
employees, agents, contractors, invitees, visitors or any other person entering
upon the Premises or the Project under the express or implied invitation of
Tenant except for any injury or damage to persons or property on the Premises
which is proximately caused by or results proximately from the negligence or
deliberate act of Landlord or its employees agents or contractors.

        If any action of proceeding is brought against Landlord or its employees
by reason of any such claim for which Tenant has indemnified Landlord, Tenant,
upon notice from Landlord, will defend the same at Tenant's expense with counsel
reasonably satisfactory to Landlord.

22.2    Waiver and Release.    Tenant, as a material part of the consideration
to Landlord for this Lease, by this Section 22.2, waives and releases all claims
against Landlord, its employees and agents with respect to all matters for which
Landlord has disclaimed liability pursuant to the provisions of this Lease.
Except for any damage or injury to person or property on the Premises, which is
proximately caused by or results proximately from the negligence or deliberate
act of Landlord or its employee and agents or contractors, Tenant covenants and
agrees that Landlord and its employees will not at any time or to any extent
whatsoever be liable, responsible, or in any way accountable for any loss,
injury, death or damage (including consequential damages) to persons, property
or Tenant's business occasioned by any acts or omissions of any other Tenant,
occupant or visitor of the Project, or from any cause, either ordinary or
extraordinary, beyond Landlord's control.

ARTICLE 23.    SECURITY DEPOSIT    

ARTICLE 24.    QUIET ENJOYMENT    

Landlord covenants and agrees with Tenant that so long as Tenant pays the Rent,
and observes and performs all the terms, covenants and conditions of this Lease
on Tenant's part to be observed and performed, Tenant may peacefully and quietly
enjoy the Premises subject, nevertheless, to the terms and conditions of this
Lease and Tenant's possession will not be disturbed by anyone claiming by,
through or under Landlord.

ARTICLE 25.    EFFECT OF SALE    

A sale, conveyance or assignment of the Building or the Project which includes
an assumption of Landlord's obligations to Tenant hereunder, will operate to
release Landlord from liability from and after the effective date of such sale,
conveyance or assignment upon all of the covenants, terms and

22

--------------------------------------------------------------------------------




conditions of this Lease, express or implied, except those liabilities which
arose prior to such effective date, and after the effective date of such sale,
conveyance or assignment, Tenant will look solely to Landlord's successor in
interest in and to this Lease. This Lease will not be affected by any such sale,
conveyance or assignment, and Tenant will attorn to Landlord's successor in
interest to this Lease.

ARTICLE 26.    DEFAULT    

26.1    Events of Default.    The following events are referred to collectively
as "Events of Default," or individually, as an "Event of Default":

(a)Tenant defaults in the due and punctual payment of Rent, and such default
continues for ten (10) days after written notice from Landlord; however, Tenant
will not be entitled to more than three (3) notice's for monetary defaults
during any twelve (12) month period, and if, after such notice, any Rent is not
paid when due, an Event of Default will be considered to have occurred without
further notice.

(b)Tenant vacates or abandons the Premises for a period in excess of thirty
(30) days;

(c)This Lease or the Premises or any part of the Premises are taken upon
execution or by other process of law directed against Tenant, or are taken upon
subject to any attachment at the instance for any creditor or claimant against
Tenant, and said attachment is not discharged or disposed of within fifteen
(15) days after its levy;

(d)Tenant files a petition in bankruptcy or insolvency or for reorganization or
arrangement under the bankruptcy law or insolvency act of any state, or admits
the material allegations of any such petition by answer or otherwise, or is
dissolved or makes an assignment for the benefit of creditors;

(e)Involuntary proceedings under any such bankruptcy law or insolvency act or
for the dissolution of Tenant are instituted against Tenant, or a receiver or
trustee is appointed for all or substantially all of the property of Tenant, and
such proceedings is not dismissed or such receivership or trusteeship vacated
within sixty (60) days after such institution or appointment;

(f)Tenant fails to take possession of the Premises on the Commencement Date of
the Term; or

(g)Tenant breaches any of the other agreements, terms, covenants or conditions
which this Lease requires Tenant to perform, and such breach continues for a
period of thirty (30) days after written notice from Landlord to Tenant; or if
such breach cannot be cured reasonably within such thirty (30) day period and
Tenant fails to commence to cure such breach within thirty (30) days after
notice from Landlord or fails to proceed diligently to cure such breach within a
reasonable time period thereafter.

26.2    Landlord's Remedies.    If any one or more Events of Default set forth
in Section 26.1 above, occurs, then Landlord has the right, at its election:

(a)to give Tenant written notice of Landlord's intention to terminate this Lease
on the earliest date permitted by law or on any later date specified in such
notice, in which case Tenant's right to possession of the Premises will cease
and this Lease will be terminated, except as to Tenant's liability, as if the
expiration of the term fixed in such notice were the end of the Term; or

(b)without further demand or notice, to re-enter and take possession of the
Premises or any part of the Premises, repossess the same, expel Tenant and those
claiming through or under Tenant, and remove the effects of both or either,
using such force for such purposes as may be necessary, without being liable for
prosecution, without being deemed guilty of any manner of trespass, and without
prejudice to any remedies for arrears of Monthly Rent or other amounts

23

--------------------------------------------------------------------------------



payable under this Lease or as a result of any proceeding breach of covenants or
conditions; or

(c)without further demand or notice to cure any Event of Default and to charge
Tenant for the cost of effecting such cure, including, without limitation,
attorneys' fees and interest on the amount so advanced at the rate set forth in
Section 28.21, below, provided that Landlord will have no obligation to cure any
such Event of Default of Tenant. Should Landlord elect to reenter as provided in
subsection (b), above, or should Landlord take possession pursuant to any notice
provided by law, Landlord may from time to time, without terminating this Lease,
relet the Premises or any part of the Premises in Landlord's or Tenant's name,
but for the account of Tenant, for such term or terms (which may be greater or
less than the period which would otherwise have constituted the balance of the
Term) and on such conditions and upon such other terms (which may include
concessions of free rent and alteration and repair of the Premises) as Landlord,
in its sole discretion, may determine and Landlord may collect and receive the
Rent. Landlord will in no way be responsible or liable for any failure to relet
the Premises, or any part of the Premises, for any failure to collect any Rent
due upon such reletting. No such re-entry or taking possession of the Premises
by Landlord will be construed as an election on Landlord's part to terminate
this Lease unless a written notice of such intention is given to Tenant. No
notice from Landlord under this Section or under a forcible or unlawful entry
and detainer statute or similar law will constitute an election by Landlord to
terminate this Lease unless such notice specifically so states. Landlord
reserves the right following any such re-entry or reletting to exercise its
right to terminate this Lease by giving Tenant such written notice, in which
event this Lease will terminate as specified in such notice.

26.3    Certain Damages.    In the event that Landlord does not elect to
terminate this Lease as permitted in Section 26.2(a) above, but on the contrary,
elects to take possession as provided in Section 26.2(b), above, Tenant will pay
to Landlord: (i) Monthly Rent and other sums as provided in this Lease, which
would be payable under this Lease if such repossession had not occurred, less;
(ii) the net proceeds, if any, of any reletting of the Premises after deducting
all of Landlord's reasonable expenses in connection with such reletting,
including, without limitation, all repossession costs, brokerage commissions,
attorneys' fees, expenses of employees, alteration and repair costs and expenses
of preparation for such reletting. If, in connection with any reletting, the new
lease term extends beyond the existing Term, or the premises covered by such new
lease, include other premises not part of the Premises, a fair apportionment of
the rent received for such reletting and the expenses incurred in connection
with such reletting as provided in this Section will be made in determining the
net proceeds from such reletting, and any rent concessions will be equally
apportioned over the term of the new lease. Tenant will pay such rent and other
sums to Landlord monthly on the day which the Monthly Rent would have been
payable under this Lease if possession had not been retaken and Landlord will be
entitled to receive such rent and other sums from Tenant on each such day.

26.4    Continuing Liability After Termination.    If this Lease is terminated
on account of the occurrence of an Event of Default, Tenant will remain liable
to Landlord for damages in an amount equal to Monthly Rent and other amounts
which would have been owing by Tenant for the balance of the Term, had this
Lease not been terminated, less the net proceeds, if any, of any reletting of
the Premises by Landlord subsequent to such termination, after deducting all of
Landlord's expenses in connection with such reletting, including, but without
limitation, the expenses enumerated in Section 26.3, above. Landlord will be
entitled to collect such damages from Tenant monthly on the day on which Monthly
Rent and other amounts would have been payable under this Lease if this Lease
had not been terminated, and Landlord will be entitled to receive such Monthly
Rent and other amounts from Tenant on each such day. Alternatively, at the
option of Landlord, in the event this Lease is so

24

--------------------------------------------------------------------------------




terminated, Landlord will be entitled to recover against Tenant as damages for
losses of the bargain and not as a penalty:

(i)the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

(ii)the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided;

(iii)the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term of this Lease (had the same not ben so terminated by
Landlord) after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided or,

(iv)any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.

        "The worth at the time of award" of the amounts referred to in clauses
(i) and (ii), above, is computed by adding interest at the per annum interest
rate described in Section 28.21, below, on the date on which this Lease is
terminated from the date of termination until the time of award. "The worth at
the time of award" of the amount referred to in clause (iii), above, is computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
Denver at the time of award plus one percent (1%).

26.5    Cumulative Remedies.    Any suit or suits for recovery of the amounts
and damages set forth in Sections 26.3 and 26.4, above, may be brought by
Landlord, from time to time, at Landlord's election, and nothing in this Lease
will be deemed to require Landlord to await the date upon which this Lease or
the term would have expired had there occurred no Event of Default. Each right
and remedy provided for in this Lease is cumulative and is in addition to every
other right or remedy provided for in this Lease or now or after the Date
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by Landlord of any one or more of the rights or
remedies provided for in this Lease or now or after the Date existing at law or
in equity or by statute or otherwise. The prevailing party shall be entitled to
recover its attorney's fees and costs whether or not suit is brought.

26.6    Waiver of Redemption.    Tenant waives any right of redemption arising
as a result of Landlord's exercise of its remedies under this Article 26.

26.7    Mitigation.    Landlord shall make reasonable efforts to mitigate any
damages caused by Tenant's default.

ARTICLE 27.    PARKING    

Tenant will be entitled to use the Parking Spaces during the Term subject to the
rules and regulations set forth below and any amendments or additions to them as
may be done by Landlord from time to time during the Lease term.

Landlord shall provide Fourteen (14) covered reserved parking spaces for the
entire Lease term at no charge to Tenant, including any renewal option which may
be exercised in the near future. Visitor parking will be available for use by
Tenant's invitee. Landlord will also provide Forty (40) uncovered reserved
parking space marked "Ryland" in the front of suite for Tenant's use, with an
additional open non reserved spaces for a total of 110.

25

--------------------------------------------------------------------------------




ARTICLE 28.    MISCELLANEOUS    

28.1    No Offer.    This Lease is submitted to Tenant on the understanding that
it will not be considered an offer and will not bind Landlord in any way until
(a) Tenant has duly executed and delivered duplicate originals to Landlord and
(b) Landlord has executed and delivered one of such originals to Tenant.

28.2    Joint and Several Liability.    If Tenant is composed of more than one
signatory to this Lease, each signatory will be jointly and severally liable
with each other signatory for payment and performance according to this Lease.
The act of, notice to, notice from, refund to, or signature of, any signatory to
this Lease (including without limitation modifications of this Lease made by
fewer than all such signatories) will bind every other signatory as though every
other signature had so acted, or received or given the notice or refund, or
signed.

28.3    No Construction Against Drafting Parry.    Landlord and Tenant
acknowledge that each of them and their counsel have had an opportunity to
review this Lease and that this Lease will not be construed against Landlord
merely because Landlord has prepared it.

28.4    Time of the Essence.    Time is of the essence of each and every
provision of this Lease.

28.5    No Recordation.    Tenant's recordation of this Lease or any memorandum
or short form of it will be void and a default under this Lease.

28.6    No Waiver.    The waiver by Landlord of any agreement, condition or
provision contained in this Lease will not be deemed to be a waiver of any
subsequent breach of the same or any other agreement, condition or provision
contained in this Lease, nor will any custom or practice which may grow up
between the parties in the administration of the terms of this Lease be
construed to waive or to lessen the right of Landlord to insist upon the
performance by Tenant in strict accordance with the terms of this Lease. The
subsequent acceptance of Rent by Landlord will not be deemed to be a waiver of
any preceding breach by Tenant of any agreement, condition, or provision of this
Lease, other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord's knowledge of such preceding breach at the time of
acceptance of such Rent.

28.7    Estoppel Certificate.    At any time and from time to time, but within
ten (10) days after prior written request by Landlord, Tenant will execute,
acknowledge and deliver to Landlord, promptly upon request, a certificate
certifying (a) that this Lease is unmodified and in full force and effect or, if
there have been modifications, that this Lease is in full force and effect, as
modified, and stating the date and nature of each modification, (b) the date, if
any to which rent and other sums payable under this Lease have been paid,
(c) that no notice of any default has been delivered to Landlord which default
has not been cured, except as to defaults specified in said certificate, and
(d) such other matters as may be reasonably requested by Landlord. Any such
certificate may be relied upon by any prospective purchaser or existing or
prospective mortgagee or beneficiary under any deed of trust on the building or
any part of the Project. Tenant's failure to deliver such a certificate within
such time will be conclusive evidence of the matters set forth in it.

28.8    Waiver of Jury Trial.    Landlord and Tenant by this Section 28.8, waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties to this Lease against the other on any matters whatsoever arising out of
or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant's use of occupancy of the Premises, or any other claims (except
claims for personal injury or property damage), and any emergency statutory or
any other statutory remedy.

28.9    No Merger.    The voluntary or other surrender of this Lease by Tenant
or the cancellation of this Lease by mutual agreement of Tenant and Landlord or
the termination of this Lease on account of Tenant's default will not work a
merger, and will, at Landlord's option, (a) terminate all or any subleases and
subtenancies or (b) operate as an assignment to Landlord of all or any subleases
or

26

--------------------------------------------------------------------------------




subtenancies. Landlord's option under this Section 28.9 will be exercised by
notice to Tenant and all known sublessees or subtenants in the Premises or any
part of the Premises.

28.10    Holding Over.    Tenant will have no right to remain in possession of
all or any part of the Premises after the expiration of the Term. If Tenant
remains in possession of all or any part of the Premises after the expiration of
the Term, with the express or implied consent of Landlord: (a) such tenancy will
be deemed to be a periodic tenancy from month-to-month only; (b) such tenancy
will not constitute a renewal or extension of this Lease for any further term;
and (c) such tenancy may be terminated by Landlord upon the earliest of
(i) thirty (30) days' prior written notice or (ii) the earliest date permitted
by law. In such event, Monthly Rent will be increased to an amount equal to one
hundred fifty (150%) percent of the Monthly Rent payable during the last month
of the Term, and any other sums due under this Lease will be payable in the
amount and at the times specified in this Lease. Such month-to-month tenancy
will be subject to every other term, condition, and covenant contained in this
Lease.

28.11    Notices.    Any notice, request, demand, consent, approval or other
communications required or permitted under this Lease must be in writing and
will be deemed to have been given when personally delivered or deposited in any
depository regularly maintained by the United States Postal Service, postage
prepaid, certified mail, return receipt requested, addressed to the party for
whom it is intended at its address set forth in Article 1, above. Either
Landlord or Tenant may add additional addresses or change its address for
purposes of receipt of any such communication by giving ten (10) days' prior
written notice of such change to the other party in the manner prescribed in
this Section 28.11.

28.12    Severability.    If any provision of this Lease proves to be illegal,
invalid or unenforceable, the remainder of this Lease will not be affected by
such finding, and in lieu of each provision of this Lease that is illegal,
invalid or unenforceable, a provision will be added as a part of this Lease as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable.

28.13    Written Amendment Required.    No amendment, alteration, modification
of or addition to the Lease will be valid or binding unless expressed in writing
and signed by Landlord and Tenant. Tenant agrees to make any modifications of
the terms and provisions of this Lease required or requested by any lending
institution providing financing for the Building, or Project, as the case may
be, provided that no such modifications will materially adversely affect
Tenant's rights and obligations under this Lease.

28.14    Entire Agreement.    This Lease, the Exhibits and Addenda, if any,
contain the entire agreement between Landlord and Tenant. No promises or
representations, except as contained in this Lease, have been made to Tenant
respecting the condition or the manner of operating the Premises, the Building,
or the Project.

28.15    Captions.    The captions of the various Articles and Sections of this
Lease are for convenience only and do not necessarily define, limit, describe or
construe the contents of such Articles or Sections.

28.16    Notice of Landlord's Default.    In the event of any alleged default in
the obligation of Landlord under this Lease, Tenant will deliver to Landlord
written notice listing the reasons for Landlord's default and Landlord will have
thirty (30) days following receipt of such notice to cure such alleged default
or, in the event the alleged default cannot reasonably be cured within a thirty
(30) day period, to commence action and proceed diligently to cure such alleged
default. A copy of such notice to Landlord will be sent to any holder of a
mortgage or other encumbrances on the Building or Project of which Tenant has
been notified in writing, and any such holder will also have the same time
periods to cure such alleged default.

28.17    Authority.    Tenant and the party executing this Lease on behalf of
Tenant represent to Landlord that such party is authorized to do so by requisite
action of the Board of Directors, or partners, as the

27

--------------------------------------------------------------------------------




case may be, and agree upon request to deliver to Landlord a resolution or
similar document to that effect.

28.18    Brokers.    Landlord and Tenant respectively represent and warrant to
each other that neither of them has consulted or negotiated with any broker or
finder with regard to the Premises except the Broker names in Article 1, above,
of any, (the "Broker"). Each of them will indemnify the other against and hold
the other harmless from any claims for fees or commissions from anyone with whom
either of them has consulted or negotiated with regard to the Premises except
the Broker. Landlord will pay any fees or commission due the Broker. Landlord
and Tenant agree that should expansion take place negotiations will be handled
through Broker referred to in Article 1 of this Lease, and Landlord shall pay
Broker 1/2 standard commission (21/2%).

28.19    Governing Law.    This Lease will be governed by and construed pursuant
to the laws of the State in which the Project is located.

28.20    Force Majeure.    Landlord will have no liability to Tenant nor will
Tenant have any right to terminate this Lease or abate Rent or assert a claim of
partial or total actual or constructive eviction, because of Landlord's failure
to perform any of its obligations in the Lease if the failure is due to reasons
beyond Landlord's reasonable control, including without limitation, strikes or
other labor difficulties, inability to obtain necessary governmental permits and
approvals (including scarcity of materials, war, riot, civil insurrection,
accidents, acts of God and governmental preemption in connection with a national
emergency.

28.21    Late Payments.    Any payment of Rent, including Monthly Rent, which is
not received within five (5) days after it is due will be subject to a late
charge equal to five percent (5%) of the unpaid payment, or $100.00, whichever
is greater. This amount is in compensation of Landlord's additional cost of
processing late payments. In addition, any Rent which is not paid when due,
including Monthly Rent, will accrue interest at a late rate charge of the Prime
Rate plus five percent (5%) per annum (but in no event in an amount in excess of
the maximum rate allowed by applicable law) from the date on which it was due
until the date on which it is paid in full with accrued interest.

28.22    No Easements for Air or Light.    Any diminution or shutting off of
light, air or view by any structure which may be erected on lands adjacent to
the Building will in no way affect this Lease or impose any liability on
Landlord.

28.23    Tax Credits.    Landlord is entitled to claim all tax credits and
depreciation attributable to leasehold improvements in the Premises. Promptly
after Landlord's demand, Landlord and Tenant will prepare a detailed list of the
leasehold improvements and fixtures and their respective costs for which
Landlord or Tenant has paid. Landlord will designate those items for which
Landlord will claim tax credits and depreciation; Tenant will be entitled to any
remaining tax credits and depreciation for leasehold improvements not designated
by Landlord.

28.24        

28.25    Financial Reports.    Within fifteen (15) days after Landlord's
request, Tenant will furnish Tenant's most recent audited financial statements
(including any notes to them) to Landlord, or, if no such audited statements
have been prepared, such other financial statements (and notes to them) as may
have been prepared by an independent certified public accountant, or, failing
those, Tenant's internally prepared financial statements. Tenant will discuss
its financial statements with Landlord and will give Landlord access to Tenant's
books and records in order to enable Landlord to verify the financial
statements. Landlord will not disclose any aspect of Tenant's financial
statements which Tenant designates to Landlord as confidential except (a) to
Landlord's lenders or prospective purchasers of the Project, (b) in litigation
between Landlord and Tenant, and (c) if required by court order.

28

--------------------------------------------------------------------------------




28.26    Landlord's Fees.    Whenever Tenant requests Landlord to take any
action or give any consent required or permitted under this Lease, Tenant will
reimburse Landlord for all of Landlord's reasonable costs incurred in reviewing
the proposed action or consent, including, without limitation, reasonable
attorneys', engineers' or architects' fees, within ten (10) days after
Landlord's delivery to Tenant of a statement of such costs. Tenant will be
obligated to make such reimbursement without regard to whether Landlord consents
to any such proposed action.

28.27    Binding Effect.    The covenants, conditions and agreements contained
in this Lease will bind and inure to the benefit of Landlord and Tenant and
their respective heirs, distributes, executors, administrators, successors, and,
except as otherwise provided in this Lease, their assigns.

29.0    Lighting.    Management will work with Tenant as to what lighting may be
needed to provide a more security to the area.

30.0    Lease Termination.    Upon full execution of this lease agreement by all
parties and the commencement of this lease, Landlord will termination all rights
and obligations under the current lease dated December 1, 1996 for Suite 340 in
Scottsdale Technology Center.

31.0    Option to Renew.    Tenant shall have Two (2) Five (5) year options to
renew this lease, with the rental charges to be at the then current prevailing
market rent for the premises. To exercise these options, Tenant must notify
Landlord in writing One Hundred Eighty (180) days prior to expiration of current
lease expiration.

32.0    Environmental & ADA.    Landlord maintains that the property has no
asbestos or other hazardous substances to our knowledge. Landlord further agrees
to comply with all ADA regulations as required by the City of Scottsdale.

33.0    First Right of Refusal.    Landlord shall provide Tenant with a First
Right of Refusal on the adjacent space, currently vacant. Once Landlord has
received an acceptable offer from a prospective tenant, Landlord shall give
written notice to Tenant to exercise their option to take the space. Tenant
shall have Five (5) business days from receipt of the written notice to make the
decision. If Tenant exercises the option, they must take the premises under the
terms of the prospective tenant's unless Landlord and Tenant are willing to
renegotiate the expansion.

LANDLORD:   TENANT: IDS LIFE INSURANCE

a Minnesota Corporation   RYLAND MORTGAGE COMPANY,
AN OHIO CORPORATION
By:
 
/s/ Mark McMullen

--------------------------------------------------------------------------------

Mark McMullen
 
By:
 
/s/ Sandra J. McDowell

--------------------------------------------------------------------------------

Its:   Asst. Vice President

--------------------------------------------------------------------------------

  Its:   Vice President

--------------------------------------------------------------------------------

Date:   3/24/99

--------------------------------------------------------------------------------

  Date:   3-22-99

--------------------------------------------------------------------------------

29

--------------------------------------------------------------------------------






FIRST AMENDMENT TO LEASE


        THIS FIRST AMENDMENT TO LEASE (the "Agreement") made and entered into as
of the 14th day of December, 1999, by and between IDS Life Insurance Company, a
Minnesota corporation, ("Landlord"), and Ryland Mortgage Company, an Ohio
corporation ("Tenant").


RECITALS


        WHEREAS, Landlord and Tenant entered into that certain lease agreement
dated March 18, 1999 (the "Lease"), for that certain leased premises in the
complex known as Scottsdale Technology Center, located at 14555 North Hayden
Road, Suite 100, Scottsdale, Arizona 85260 (the "Premises"); and

        WHEREAS, Landlord and Tenant desire to amend Article 1, Paragraphs (g),
(h), (i), (j), (k), (1) and (n) of the Lease; and

        WHEREAS, the Term of said Lease is scheduled to expire on May 31, 2004;
and

        WHEREAS, the parties wish to add certain space to the Premises and make
certain changes to said Lease.


WITNESSETH


        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and in said lease, the parties hereto agree as follows:

        1.    Article 1, Paragraph (g)—Parking Spaces:    Landlord and Tenant
hereby agree to amend the Lease to add ten (10) addition reserved covered
parking space to the current fourteen (14) covered parking space as provided for
in Article 1, Paragraph (g) of the Lease for a total of twenty-four (24) covered
reserved parking spaces at no charge for the initial term of the Lease. Four
(4) of the reserved covered parking spaces will be made available upon execution
of this Agreement by both Landlord and Tenant. The remaining six (6) will be
subject to availability as tenants vacate the spaces. Additionally, Tenant shall
have an additional fifteen (15) spaces painted "Ryland" for a total of
fifty-five (55) painted spaces. Landlord reserves the right to reassign any or
all of the painted and covered reserved spaces as Landlord deems in its sole and
absolute discretion to be necessary. In addition, Tenant shall have an
additional fifteen (15) uncovered unreserved "open parking" for a total open
parking of seventy-one (71) parking spaces. The total parking available to
Tenant is now one hundred fifty (150) parking spaces.

        2.    Article 1 Paragraph (h)—Term:    Effective the day of Substantial
Completion (hereinafter defined) of the tenant improvements in the Expansion
Space (hereinafter defined), a Declaration of Commencement, see attached Exhibit
"B", will be provided Tenant and the Term will be adjusted to reflect a full
sixty (60) month Term from the date of Substantial Completion.

        The term "Substantial Completion", as used herein, means that a state of
completion of the tenant improvements within the Expansion Space (hereinafter
defined), as set forth in Exhibit "C", which will allow Tenant to commence its
obligations hereunder and take possession of the space without material
interference from Landlord's contractor, has been meet. This determination shall
be at the sole and absolute discretion of Landlord.

        3.    Article 1, Paragraph (i)—Commencement Date:    Landlord and Tenant
agree that the Commencement Date will be modified pursuant to the Declaration of
Commencement (the "New Commencement Date"), upon the Substantial Completion of
the Tenant Improvements (hereinafter defined) in the Expansion Space
(hereinafter defined).

        4.    Article 1, Paragraph (j)—Expiration Date:    Landlord and Tenant
agree that the Expiration Date will be modified pursuant to the Declaration of
Commencement (the "New Expiration Date"), upon

1

--------------------------------------------------------------------------------




the Substantial Completion of the Tenant Improvements(hereinafter defined) in
the Expansion Space (hereinafter defined).

        5.    Article 1, Paragraph (k)—Monthly Base Rent:    Landlord and Tenant
agree that effective as of the New Commencement Date the Monthly Base Rent will
be adjusted as set forth below and will continue through mid-night of the New
Expiration Date:

Years 1 - 2 = $37,438.33 per month ($17.50)*
Years 3 - 5 = $38,508.00 per month ($18.00)*


--------------------------------------------------------------------------------

*plus any additional charges and/or taxes as provided for in the Lease

        6.    Article 1, Paragraph (I)—Additional Rent:    Landlord and Tenant
agree that the Base Year of the Lease is the year 2000. In addition, Landlord
and Tenant agree that certain operating expenses pursuant to Article 5 of the
Lease will be capped at five percent (5%) per year on a cumulative bases (the
"Controllable Operating Expenses"). Controllable Operating Expenses shall
include all expenses as set forth in Article 5, except utilities, insurance and
taxes.

        7.    Article 1, Paragraph (n)—Rentable Area of the
Premises:    Effective as of the New Commencement Date, the description of the
Premises contained in said Lease is amended so as to add approximately nine
thousand nine hundred fifty-two (9,952) rentable square feet and (the "Expansion
Space"). As of the New Commencement Date, the total space (the "Enlarged
Premises") leased to Tenant under said Lease shall consist of a total rentable
area of approximately twenty-five thousand six hundred seventy-two (25,672)
rentable square feet. The Expansion Space is generally shown on the floor plan
attached hereto as Exhibit "A", which exhibit is made a part hereof by this
reference. As of the New Commencement Date, that certain Exhibit "A" attached to
said Lease is hereby amended to include the attached Exhibit "A".

        8.    Tenant Improvement Allowance;    Tenant has inspected the
Expansion Space and accepts same in its present condition as of this date. Any
tenant improvements (the "Tenant Improvements") in excess of Ten and 50/100
Dollars ($10.50) per rentable square foot, in other words, One Hundred Four
Thousand Four Hundred Ninety-six and no/100 Dollars ($104,496.00), will be paid
by Tenant and will be done by Landlord at Tenant's sole cost and expense, and in
accordance with the provisions of Article 15 of the Lease.

        9.    Authority:    If Tenant is a corporation, each individual
executing this Agreement on behalf of the Tenant corporation represents and
warrants that he or she is duly authorized to sign and deliver this Agreement on
behalf of said corporation, in accordance with a duly adopted resolution of the
Board of Directors of said corporation, or in accordance with the by-laws of
said corporation, and that this Agreement is binding upon said corporation in
accordance with its terms.

        If Tenant is a division or subsidiary of a corporation, each individual
executing this Agreement on behalf of the division or subsidiary represents and
warrants that he or she is duly authorized to execute and deliver this Agreement
on behalf of the division or subsidiary, in accordance with a duly adopted
resolution of the Board of Directors of the parent corporation, that this
Agreement is binding upon the parent corporation (as well as the division or
subsidiary) in accordance with its terms, and that said division or subsidiary
shall, within thirty (30) days after request by Landlord, deliver to Landlord a
certified copy of a resolution of the Board of Directors of the parent
corporation authorizing or ratifying the execution of this Agreement.

        If Tenant is a partnership, each individual executing this Agreement on
behalf of said partnership represents and warrants that he or she is duly
authorized to sign and deliver this Agreement on behalf of said partnership and
that this Agreement is binding upon said partnership in accordance with its
terms.

2

--------------------------------------------------------------------------------




        If this Agreement is signed by only one person on behalf of Tenant, that
person represents and warrants to Landlord that his or her signature alone is
sufficient to bind Tenant to the provisions of this Agreement.

        10.    Miscellaneous:    

a.The provisions of this Agreement shall remain in full force and effect for the
duration of the extended term of the Lease.

b.Except as otherwise set forth herein, all of the terms and conditions of the
Lease shall remain in full force and effect and shall remain fully applicable to
the Premises, throughout the duration of the extended term of said Lease. Said
Lease, as extended and amended herein constitutes the entire agreement between
the parties hereto, and no further modification of said Lease shall be binding
unless evidenced by an agreement in writing signed by Landlord and Tenant.

c.The captions and paragraph numbers appearing in this Agreement are inserted
only as a matter of convenience and in no way define, limit, construe, affect or
describe the scope or intent of the provisions of this Agreement.

This Agreement will not be in effect until duly signed by Landlord and Tenant.

        IN WITNESS WHEREOF, the parties hereto have duly executed this agreement
as a supplement and amendment to said Lease for the purposes set forth above, in
any number of counterpart copies each of which counterpart copy shall for all
purposes be deemed an original.

LANDLORD:   TENANT:
IDS LIFE INSURANCE COMPANY,
a Minnesota corporation
 
Ryland Mortgage Company,
an Ohio corporation
By:
 
/s/ Mark McMullen

--------------------------------------------------------------------------------


 
By:
 
/s/ Sandra McDowell

--------------------------------------------------------------------------------


Name:
 
Mark McMullen

--------------------------------------------------------------------------------


 
Name:
 
Sandra McDowell

--------------------------------------------------------------------------------


Title:
 
Asst. V. President

--------------------------------------------------------------------------------


 
Title:
 
Vice President

--------------------------------------------------------------------------------


Date:
 
1/3/00

--------------------------------------------------------------------------------


 
Date:
 
12/22/99

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------






SECOND AMENDMENT TO LEASE


        THIS 2nd AMENDMENT TO LEASE (the "Agreement") made and entered into as
of the 16th day of April, 2001, by and between IDS Life Insurance Company, a
Minnesota corporation, ("Landlord"), and Ryland Mortgage Company, an Ohio
corporation ("Tenant").


RECITALS


        WHEREAS, Landlord and Tenant entered into that certain lease agreement
dated March 18, 1999 (the "Lease"), as amended on January 3, 2000, for that
certain leased premises in the complex known as Scottsdale Technology Center,
located at 14555 North Hayden Road, Suite 100, Scottsdale, Arizona 85260 (the
"Premises"); and

        WHEREAS, Landlord and Tenant desire to amend Article 1, Paragraphs (g),
(h), (i), (j), (k), (l) and (n) of the Lease; and

        WHEREAS, the Term of said Lease is scheduled to expire on March 31,
2005; and

        WHEREAS, the parties wish to add certain space to the Premises and make
certain changes to said Lease.


WITNESSETH


        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and in said lease, the parties hereto agree as follows:

        1.    Article 1, Paragraph (g)—Parking Spaces:    Landlord and Tenant
hereby agree to amend the Lease to add an additional seven (7) reserved covered
parking space to the current twenty-four (24) reserved covered parking space as
provided for in Article 1, Paragraph (g) of the Lease, as amended, for a total
of thirty-one (31) reserved covered parking spaces at no charge for the initial
term of the Lease. The six (6) unavailable reserved covered spaces, as set forth
in the First Amendment To Lease, were provided to Tenant on February 1, 2001.
Tenant shall have an additional twenty-four (24) spaces painted "Ryland" for a
total of seventy-nine (79) painted spaces Landlord reserves the right to
reassign any or all of the painted spaces, with forty-five (45) days prior
written notice to Tenant, as Landlord deems in its sole and absolute discretion
to be necessary. Tenant currently has seventy-one (71) uncovered unreserved
"open parking" spaces. The total parking available to Tenant is now one hundred
eight-one (181) parking spaces as shown on Exhibit "A".

        2.    Article 1, Paragraph (h)—Term:    Effective the day of Substantial
Completion (hereinafter defined) of the tenant improvements in the Second
Expansion Space (hereinafter defined), a Declaration of Commencement, see
attached Exhibit "C", will be provided Tenant and the Term will be adjusted to
reflect a full sixty (60) month Term from the date of Substantial Completion.

        The term "Substantial Completion", as used herein, means that a state of
completion of the tenant improvements within the Expansion Space (hereinafter
defined), as set forth in the final approved space plan, which will allow Tenant
to commence its obligations hereunder and take possession of the space without
material interference from Landlord's contractor, has been meet. This
determination shall be at the sole and absolute discretion of Landlord, which
shall not be unreasonable.

        3.    Article 1, Paragraph (i)—Commencement Date:    Landlord and Tenant
agree that the Commencement Date will be modified pursuant to the Declaration of
Commencement (the "New Commencement Date"), upon the Substantial Completion of
the Tenant Improvements in the Second Expansion Space (hereinafter defined).

        4.    Article 1, Paragraph (j)—Expiration Date:    Landlord and Tenant
agree that the Expiration Date will be modified pursuant to the Declaration of
Commencement (the "New Expiration Date"), upon

1

--------------------------------------------------------------------------------




the Substantial Completion of the Tenant Improvements in the Second Expansion
Space (hereinafter defined).

        5.    Article 1, Paragraph (k)—Monthly Base Rent:    Landlord and Tenant
agree that effective as of the New Commencement Date the Monthly Base Rent will
be adjusted as set forth below and will continue through mid-night of the New
Expiration Date:

  New Commencement Date—March 31, 2002
April 1, 2002—March 31, 2005
April 1, 2005—New Expiration Date   $46,078.96 per month ($17.50 per sq. ft.)*
$47,395.50 per month ($18.00 per sq. ft.)*
$52,661.67 per month ($20.00 per sq. ft.)*

--------------------------------------------------------------------------------

*plus any additional charges and/or taxes as provided for in the Lease

        6.    Article 1, Paragraph (l)—Additional Rent:    Landlord and Tenant
agree that the Base Year of the Lease is the year 2000. In addition, Landlord
and Tenant agree that certain operating expenses pursuant to Article 5 of the
Lease will be capped at five percent (5%) per year on a cumulative bases (the
"Controllable Operating Expenses"). Controllable Operating Expenses shall
include all expenses as set forth in Article 5, except utilities, insurance and
taxes.

        7.    Article 1, Paragraph (n)—Rentable Area of the
Premises:    Effective as of the New Commencement Date, the description of the
Premises contained in said Lease is amended so as to add approximately five
thousand nine hundred twenty-five (5,925) rentable square feet (the "Second
Expansion Space"). As of the New Commencement Date, the total space (the
"Enlarged Premises") leased to Tenant under said Lease shall consist of a total
rentable area of approximately thirty-one thousand five hundred ninety-seven
(31,597) rentable square feet. The Expansion Space is generally shown on the
floor plan attached hereto as Exhibit "B", which exhibit is made a part of this
agreement by this reference. As of the New Commencement Date, that certain
Exhibit "A" attached to said Lease is hereby amended to include the attached
Exhibit "B".

        8.    Tenant Improvement Allowance:    Tenant has inspected the Second
Expansion Space and accepts same in its present condition as of this date. Any
tenant improvements (the "Tenant Improvements") in excess of Ten and 50/100
Dollars ($10.50) per rentable square foot, in other words, Sixty-two Thousand
Two Hundred Twelve and 50/100 Dollars ($62,212.50), (the "Tenant Improvement
Allowance"), will be paid by Tenant and will be done by Landlord at Tenant's
sole cost and expense, and in accordance with the provisions of Article 15 of
the Lease. Any unused portion of the Tenant Improvement Allowance shall accrue
to Landlord account.

        9.    Right of First Refusal:    Provided Tenant is not in default,
during the Term of this Lease, Tenant shall have the right of first refusal (the
"Right of First Refusal"), to lease space located at 14505 North Hayden Road,
Suite 101, Scottsdale, Arizona 85260, as depicted in Exhibit "D" attached hereto
(the "Option Space") subject to further provisions hereof:

        A.    Conditions at the time Tenant exercises a Right of First
Refusal:    Option Space is to be defined as the First Right of Refusal for the
four thousand nine hundred ninety-four (4,994) square feet of rentable area in
what is known as Suite 101 (see Exhibit "D") and Landlord is willing to grant
such a right in Tenant only upon the terms and conditions, and subject to the
limitation hereinafter set forth. Accordingly, it is hereby agreed by and
between Landlord and Tenant as follows:

1.Subject to the further provisions hereof, Landlord shall be free to enter into
negotiations with and make proposals to any party which it deems, in its sole
discretion, to be a prospective tenant with respect to the Option Space and such
negotiations or proposals may include all or any part of the Option Space upon
and including any terms and conditions which Landlord deems advisable.

2

--------------------------------------------------------------------------------



2.However, before Landlord enters into a written and firm agreement with any
prospective tenant which includes any or all portion of the Option Space,
Landlord shall give Tenant written notice of any such written and firm
agreement, or any firm proposal, which Landlord proposes to submit or offer to a
prospective tenant, and Tenant shall have not more than three (3) business days
after such notice is received from Landlord within which to elect and notify
Landlord whether or not Tenant will exercise its right to Lease the Option Space
included in any such agreement or proposal.

3.In the event Landlord is not notified by Tenant within three (3) business days
after receipt of said notice, Landlord has the right to lease the Option Space.

        B.    The lease rate for the Option Space will be the then existing
market rate at the time of the exercised option.

        10.    Authority:    If Tenant is a corporation, each individual
executing this Agreement on behalf of the Tenant corporation represents and
warrants that he or she is duly authorized to sign and deliver this Agreement on
behalf of said corporation, in accordance with a duly adopted resolution of the
Board of Directors of said corporation, or in accordance with the by-laws of
said corporation, and that this Agreement is binding upon said corporation in
accordance with its terms.

        If Tenant is a division or subsidiary of a corporation, each individual
executing this Agreement on behalf of the division or subsidiary represents and
warrants that he or she is duly authorized to execute and deliver this Agreement
on behalf of the division or subsidiary, in accordance with a duly adopted
resolution of the Board of Directors of the parent corporation, that this
Agreement is binding upon the parent corporation (as well as the division or
subsidiary) in accordance with its terms, and that said division or subsidiary
shall, within thirty (30) days after request by Landlord, deliver to Landlord a
certified copy of a resolution of the Board of Directors of the parent
corporation authorizing or ratifying the execution of this Agreement.

        If Tenant is a partnership, each individual executing this Agreement on
behalf of said partnership represents and warrants that he or she is duly
authorized to sign and deliver this Agreement on behalf of said partnership and
that this Agreement is binding upon said partnership in accordance with its
terms.

        If this Agreement is signed by only one person on behalf of Tenant, that
person represents and warrants to Landlord that his or her signature alone is
sufficient to bind Tenant to the provisions of this Agreement.

        11.    Miscellaneous:    

a.The provisions of this Agreement shall remain in full force and effect for the
duration of the extended term of the Lease.

b.Except as otherwise set forth herein, all of the terms and conditions of the
Lease shall remain in full force and effect and shall remain fully applicable to
the Premises, throughout the duration of the extended term of said Lease. Said
Lease, as extended and amended herein constitutes the entire agreement between
the parties hereto, and no further modification of said Lease shall be binding
unless evidenced by an agreement in writing signed by Landlord and Tenant.

c.The captions and paragraph numbers appearing in this Agreement are inserted
only as a matter of convenience and in no way define, limit, construe, affect or
describe the scope or intent of the provisions of this Agreement.

3

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have duly executed this agreement
as a supplement and amendment to said Lease for the purposes set forth above, in
any number of counterpart copies each of which counterpart copy shall for all
purposes be deemed an original.

LANDLORD:   TENANT:
IDS LIFE INSURANCE COMPANY,
a Minnesota corporation
 
Ryland Mortgage Company,
an Ohio corporation
By:
 
/s/ Mark McMullen

--------------------------------------------------------------------------------


 
By:
 
/s/ Sandra J. McDowell

--------------------------------------------------------------------------------


Name:
 
Mark McMullen

--------------------------------------------------------------------------------


 
Name:
 
Sandra J. McDowell

--------------------------------------------------------------------------------


Title:
 
AVP

--------------------------------------------------------------------------------


 
Title:
 
SVP

--------------------------------------------------------------------------------


Date:
 
5/25/01

--------------------------------------------------------------------------------


 
Date:
 
5/15/01

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------




THIRD AMENDMENT TO LEASE


        WHEREAS AB Scottsdale Technology Center, LLC an Arizona limited
liability company (Landlord)), as successor to IDS Life Insurance Company, and
Ryland Mortgage Company, an Ohio corporation (Tenant), are parties to a lease
("Lease") dated March 18, 1999 as amended by the First Amendment to Lease dated
January 3, 2000, and as amended by a Second Amendment on April 16, 2001 for the
premises located at 14455 North Hayden Road, Suite 100, Scottsdale, Arizona
85260 (the "Premises") and;

        WHEREAS, the Landlord and Tenant now desire to enter into this Third
Amendment to Lease this 27th day of November 2002 to expand suite 100 of the
Premises (the "Expansion Space") and make certain changes to said lease;

        NOW THEREFORE, mutual consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree to amend the specific Lease
terms set forth below.

1.Amendment to Lease:

        Article 1(n): Rentable Area of the Premises. This section is hereby
amended to add approximately 3,428 square feet to the Premises in addition to
the existing square feet of 31,597 for a total of 35,025 square feet. The
Expansion Space is generally shown on the floor plan attached hereto as Exhibit
"A", which exhibit is made a part of this agreement by this reference. Landlord
agrees to deliver the Expansion Space by the Commencement Date herein in good,
clean and habitable condition.

        Article 1(h): Term. The Term as it pertains to the Expansion Space shall
be co-terminous with the existing Lease

        Article l(i): Commencement Date. The Commencement Date for occupancy of
the expansion space shall be February 1, 2003

        Article l(j): Expiration Date. The Expiration Date for the Term herein
shall be July 31, 2006

        Article l(k): This section is amended to reflect that the Base Rent for
the Premises shall include the following increases for the Expansion Space:

Base Rent:   Feb 1, 2003-Mar 31, 2005   $ 18.00psf   ($ 5,142.00 ) (For
Expansion   Apr 1, 2005-Jul 31, 2006   $ 20.00psf   ($ 5,713.33 ) Space only)  
To be added to existing rent, plus applicable rental tax.  

2.Miscellaneous:

        a.     The provisions of this Amendment shall remain in full force and
effect for the duration of the Term of the Lease.

        b.     Except as otherwise set forth herein, all of the terms and
conditions of the Lease shall remain in full force and effect and shall remain
fully applicable to the Premises, throughout the duration of the Term of said
Lease. Said Lease, as amended herein constitutes the entire agreement between
the parties hereto, and no further modification of said Lease shall be binding
unless evidenced by an agreement in writing signed by Landlord and Tenant.

        c.     The captions and paragraph numbers appearing in this Amendment
are inserted only as a matter of convenience and in no way define, limit,
construe, affect or describe the scope or intent of the provisions of this
Agreement.

        d.     Tenant hereby represents and warrants to Landlord that this Lease
and any addendum thereto, has been duly authorized and that the person executing
this Amendment on behalf of the Tenant has all the necessary power and authority
to execute this Amendment on behalf of Tenant and that no consent of any other
person or entity is required for the execution or performance of the Amendment.

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
to Lease this 10th day of December 2002, for the purposes set forth above, in
any number of counterpart copies each of which counterpart copy shall for all
purposes be deemed an original.

LANDLORD:   AB Scottsdale Technology Center, LLC
An Arizona Limited Liability Company
 
 
BY:
 
/s/ Thomas Donahue

--------------------------------------------------------------------------------

Thomas Donahue
 
      ITS:   Co. Managing Member    
TENANT:
 
Ryland Mortgage Company
An Ohio corporation
 
 
BY:
 
/s/ Sandra McDowell

--------------------------------------------------------------------------------

Sandra McDowell
 
      ITS:   Sr. VP, National Production    

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO LEASE


        WHEREAS AB Scottsdale Technology Center, LLC an Arizona limited
liability company (Landlord), as successor to IDS Life Insurance Company, and
Ryland Mortgage Company, an Ohio corporation (Tenant), are parties to a lease
("Lease") dated March 18, 1999 as amended by the First Amendment to Lease dated
Dec. 14, 1999, as amended by the Second Amendment to Lease dated April 16, 2001,
and as amended by the Third Amendment to the Lease dated Nov. 27, 2002, for the
premises located at 14455 North Hayden Road, Suite 100, Scottsdale, Arizona
85260 (the "Premises") and;

        WHEREAS, the Landlord and Tenant now desire to enter into this Fourth
Amendment to Lease

        NOW THEREFORE, mutual consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree to amend the specific Lease
terms set forth below.

Operating Expenses:   Tenant Operating Expenses shall be adjusted from a 2000
base year to an Expense Stop of $6.87 which will be retroactive as of July 2002.
The Expense Stop calculation is attached as a letter dated April 26, 2005 to
Ryland by Rodney Prokop, CFO of International Capital Partners. With the
adjustments noted in that letter, Landlord and Tenant agree that rent and
operating expenses for all years prior to 2005 are finalized.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Fourth
Amendment to Lease as of this 11th day of May 2005, for the purposes set forth
above, in any number of counterpart copies each of which counterpart copy shall
for all purposes be deemed an original.

LANDLORD:   AB Scottsdale Technology Center, LLC
AN Arizona Limited Liability Company
 
 
BY:
 
/s/ Thomas Donahue

--------------------------------------------------------------------------------

Thomas Donahue
 
      ITS:   Co-Managing Member    
TENANT:
 
Ryland Mortgage Company
An Ohio Corporation
 
 
BY:
 
/s/ Susan Cass

--------------------------------------------------------------------------------


 
      ITS:   Sr VP & CFO    

--------------------------------------------------------------------------------





QuickLinks


OFFICE LEASE for Scottsdale Technology Center 14455, 14555, 14505 North Hayden
Road Scottsdale, Arizona 85260 IDS LIFE INSURANCE COMPANY A MINNESOTA
CORPORATION Landlord and RYLAND MORTGAGE COMPANY AN OHIO CORPORATION Dated March
18, 1999
FIRST AMENDMENT TO LEASE
RECITALS
WITNESSETH
SECOND AMENDMENT TO LEASE
RECITALS
WITNESSETH
THIRD AMENDMENT TO LEASE
FOURTH AMENDMENT TO LEASE
